Exhibit 10.1

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

LICENSE AND COLLABORATION AGREEMENT

between

VERASTEM, INC.

and

CSPC PHARMACEUTICAL GROUP LIMITED

DATED

September 25, 2018

 

 





--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS


1

ARTICLE 2 LICENSE


13

2.1

Exclusive License Grant to Licensee


13

2.2

Non-Exclusive License Grant to Licensee


13

2.3

Right to Sublicense


14

2.4

Upstream Licenses


14

2.5

Disclosure of the Verastem IP


15

2.6

Verastem Retained Rights


15

2.7

License Grant to Verastem


16

2.8

No Implied Licenses; Negative Covenant


16

2.9

Reimbursement for Third Party IP Sublicense


16

2.10

Non-Compete


16

ARTICLE 3 GOVERNANCE


16

3.1

Alliance Managers


16

3.2

Joint Steering Committee


17

ARTICLE 4 DEVELOPMENT


19

4.1

Diligence and Responsibilities


19

4.2

Development Plan


20

4.3

Development Costs


20

4.4

Development Records


21

4.5

Clinical Trial Audit Rights


21

4.6

Development Reports


21

4.7

Data Exchange and Use


22

4.8

Subcontractors


22

ARTICLE 5 REGULATORY


23

5.1

Licensee’s Responsibilities


23

5.2

Verastem’s Responsibilities


24

5.3

Right of Reference and Use.


24

5.4

Adverse Events Reporting


26

5.5

Safety and Regulatory Audits


26

5.6

No Harmful Actions


27

5.7

Notice of Regulatory Action


27

 





i

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

ARTICLE 6 SUPPLY AND COMMERCIALIZATION


28

6.1

Supply


28

6.2

Commercialization Diligence


28

6.3

Commercialization Plan


29

6.4

Commercialization Reports


29

6.5

Commercial Forecast


29

6.6

Coordination of Commercialization Activities


29

6.7

Diversion


30

ARTICLE 7 PAYMENTS


30

7.1

Upfront Payment


30

7.2

Development Milestone Payments


31

7.3

Sales Milestone Payments


31

7.4

Royalty Payments to Verastem


32

7.5

Late Payments


34

7.6

Financial Records and Audits


34

7.7

Taxes.


35

ARTICLE 8 CONFIDENTIALITY; PUBLICATION


35

8.1

Duty of Confidence


35

8.2

Exemptions


36

8.3

Authorized Disclosures


37

8.4

Publications


38

8.5

Publication and Listing of Clinical Trials


38

8.6

Publicity; Use of Names


38

ARTICLE 9 REPRESENTATIONS, WARRANTIES, AND COVENANTS


40

9.1

Representations, Warranties of Each Party


40

9.2

Representations and Warranties of Verastem


41

9.3

Representations and Warranties of Licensee


42

9.4

Covenants of Licensee


42

9.5

Compliance with Anti-Corruption Laws


43

9.6

NO OTHER WARRANTIES


44

ARTICLE 10 INDEMNIFICATION


45

10.1

By Licensee


45

10.2

By Verastem


45

10.3

Indemnification Procedure


45

10.4

Mitigation of Loss


46

10.5

Limitation of Liability


46

10.6

Insurance


46

 





ii

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

ARTICLE 11 INTELLECTUAL PROPERTY


46

11.1

Ownership


46

11.2

Patent Prosecution


47

11.3

Patent Enforcement


48

11.4

Infringement of Third Party Rights


49

11.5

Patents Licensed From Third Parties


50

11.6

Product Trademarks


50

11.7

Patent Marking


51

ARTICLE 12 TERMS AND TERMINATION


51

12.1

Term


51

12.2

Termination


51

12.3

Effect of Termination


53

12.4

Bankruptcy Code § 365(n) Election


55

12.5

Accrued Rights


55

12.6

Survival


55

12.7

Termination Not Sole Remedy


55

ARTICLE 13 DISPUTE RESOLUTION


56

13.1

General


56

13.2

Negotiation; Escalation


56

13.3

Arbitration


56

ARTICLE 14 MISCELLANEOUS


58

14.1

Force Majeure


58

14.2

Assignment


58

14.3

Severability


58

14.4

Notices


58

14.5

Governing Law


59

14.6

Entire Agreement; Amendments


60

14.7

Headings


60

14.8

Independent Contractors


60

14.9

Waiver


60

14.10

Waiver of Rule of Construction


60

14.11

Cumulative Remedies


60

14.12

Business Day Requirements


60

14.13

Further Actions


61

14.14

Construction


61

14.15

Counterparts


61

14.16

Language


61

 

 

 



iii

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

LICENSE AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is made as of
___________, 2018 (the “Effective Date”), by and between VERASTEM, INC., a
Delaware corporation (“Verastem”), having a place of business at 117 Kendrick
Street, #500, Needham, MA 02494, USA, and CSPC PHARMACEUTICAL GROUP LIMITED, a
Chinese corporation (“Licensee”), having a place of business at Suite 3206,
32/F, Central Plaza, Wanchai, Hong Kong. Verastem and Licensee are referred to
in this Agreement individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Licensee has extensive experience and expertise in, the research,
development and commercialization of pharmaceutical products in China;

WHEREAS, Verastem is a biopharmaceutical company that Controls (as defined
below) certain intellectual property rights related to the pharmaceutical
compound known as Duvelisib; and

WHEREAS, Licensee is interested in obtaining a license under such intellectual
property rights to Develop and Commercialize Licensed Product in the Field in
the Territory (each capitalized term as defined below), and Verastem is willing
to grant such a license to Licensee, all subject to the terms and conditions set
forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, the receipt and sufficiency of which are acknowledged, the
Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1       “Affiliate” means, with respect to an Entity, any Entity that
controls, is controlled by, or is under common control with such Entity. For the
purpose of this definition only, “control” (including, with correlative meaning,
the terms “controlled by” and “under the common control”) means the actual
power, either directly or indirectly through one (1) or more intermediaries, to
direct or cause the direction of the management and policies of an Entity,
whether by the ownership of more than fifty percent (50%) of the voting stocking
of such Entity, by contract or otherwise.

1.2       “Alliance Manager” has the meaning set forth in Section 3.1.





1

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

1.3       “Anti-Corruption Laws”  means the United States Foreign Corrupt
Practices Act of 1977, as amended, the Criminal Law of the People’s Republic of
China, as amended, the Anti-Unfair Competition Law of the People’s Republic of
China, as amended, and any other applicable anti-corruption or anti-bribery laws
or regulations.

1.4       “Applicable Laws” means collectively all laws, regulations,
ordinances, decrees, judicial and administrative orders (and any license,
franchise, permit or similar right granted under any of the foregoing) and any
policies and other requirements of any applicable Governmental Authority that
govern or otherwise apply to a Party’s activities in connection with this
Agreement.

1.5       “Arbitration Notice” has the meaning set forth in Section13.3(a).

1.6       “Arbitrators” has the meaning set forth in Section 13.3(b).

1.7       “Bankruptcy Code” has the meaning set forth in Section 12.4.

1.8       “Business Day” means a day other than a Saturday, Sunday or a day on
which banking institutions in New York, New York or Beijing, China are required
by Applicable Laws to remain closed.

1.9       “Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31.

1.10     “Calendar Year” means each twelve (12) month period commencing on
January 1.

1.11     “cGMP” means all applicable current Good Manufacturing Practices,
including, as applicable, (a) the principles detailed in the U.S. Current Good
Manufacturing Practices, 21 C.F.R. Parts 4, 210, 211, 601, 610 and 820, (b)
European Directive 2003/94/EC and Eudralex 4, (c) the principles detailed in the
ICH Q7 of ICH Guidelines, and (d) the equivalent Applicable Laws in the
Territory, each as may be amended and applicable from time to time.

1.12     “Change of Control” means, with respect to a Party, any of the
following: (a) the sale or disposition of all or substantially all of the assets
of such Party or its direct or indirect controlling Affiliate to a Third Party,
other than to an Entity of which more than fifty percent (50%) of the voting
capital stock are owned after such sale or disposition by the Persons that were
shareholders of such Party or its direct or indirect controlling Affiliate (in
either case, whether directly or indirectly through any parent Entity)
immediately prior to such transaction; or (b) (i) the acquisition by a Third
Party, alone or together with any of its Affiliates, other than an employee
benefit plan (or related trust) sponsored or maintained by such Party or any of
its Affiliates, of more than fifty percent (50%) of the outstanding shares of
voting capital stock of such Party or its direct or indirect controlling
Affiliate, or (ii) the acquisition, merger or consolidation of such Party or its
direct or indirect controlling Affiliate with or into another Person, other
than, in the case of this clause (b), an acquisition or a merger or
consolidation of such Party or its controlling Affiliate in which the holders of
shares of voting capital stock of such Party or its controlling Affiliate, as





2

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

the case may be, immediately prior to such acquisition, merger or consolidation
will beneficially own, directly or indirectly, at least fifty percent (50%) of
the shares of voting capital stock of the acquiring Third Party or the surviving
corporation in such acquisition, merger or consolidation, as the case may be,
immediately after such acquisition, merger or consolidation.

1.13     “Clinical Trial” means any human clinical trial of a Licensed Product.

1.14     “CNDA” means the China National Drug Administration, and local
counterparts thereto, and any successor agency(ies) or authority thereto having
substantially the same function.

1.15     “Co-Formulation” has the meaning set forth in Section 1.16.

1.16     “Combination Product” means a pharmaceutical product that contains both
the Licensed Compound and one (1) or more other active pharmaceutical
ingredients whether in a single pharmaceutical product (a “Co-Formulation”) or a
co-packaged product. For the avoidance of doubt, Single API Product will not
constitute a Combination Product, even if it is co-administered with a
pharmaceutical product containing one or more active pharmaceutical ingredients
that are not the Licensed Compound.

1.17     “Commercialization” or “Commercialize” means all activities directed to
marketing, promoting, advertising, exhibiting, distributing (including storage
for distribution or inventory), detailing, selling (and offering for sale or
contracting to sell) or otherwise commercially exploiting (including pricing and
reimbursement activities) a Licensed Product in the Field (including importing
and exporting activities in connection therewith).

1.18     “Commercialization Plan” has the meaning set forth in Section 6.3.

1.19     “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations or activities under this Agreement, [* * *] Commercially Reasonable
Efforts of a Party shall require that such Party (on its own or acting through
its Affiliates, Sublicensees or, Subcontractors), at a minimum, and without in
any way limiting the foregoing: [* * *].

1.20     “Conditional Approval” means, with respect to a Licensed Product in a
Region, a Regulatory Approval that requires, as a condition of such approval,
additional (or a continuation of) Clinical Trials for such Licensed Product to
obtain further safety or efficacy data.

1.21     “Confidential Information” of a Party means, subject to Section 8.2,
(a) all Know-How, unpublished patent applications and other non-public
information and data of a financial, commercial, business, operational or
technical nature of such Party that is disclosed by or on behalf of such Party
or any of its Affiliates or otherwise made available to the other Party or any
of its Affiliates, in each case in connection with this Agreement or the
Confidentiality Agreement, whether made available orally, visually, in writing
or in electronic form, and (b) any information that was disclosed by Verastem to
Licensee or any Affiliate of Licensee prior to the Effective Date pursuant to
the confidentiality agreement between Verastem and Licensee, [* * *] (the
“Existing





3

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

Confidentiality Agreement”), which shall be treated as Verastem’s Confidential
Information, with Verastem considered the Disclosing Party and Licensee
considered the Receiving Party. For the avoidance of doubt, the terms and
conditions of this Agreement shall be deemed the Confidential Information of
both Parties.

1.22     “Control” or “Controlled” means the possession by a Party (whether by
ownership, license or otherwise) of, (a) with respect to any tangible Know-How,
the legal authority or right to physical possession of such tangible Know-How,
with the right to provide such tangible Know-How to the other Party on the terms
and conditions set forth herein, or (b) with respect to Patent Rights,
intangible Know-How or other intellectual property rights, the legal authority
or right to grant a license, sublicense, access or right to use (as applicable)
under such Patent Rights, intangible Know-How or other intellectual property
rights to the other Party on the terms and conditions set forth herein, in each
case of (a) and (b), without breaching the terms of any agreement with a Third
Party, or misappropriating the proprietary or trade secret information of a
Third Party.

1.23     “CRO” means a contract research organization.

1.24     “Develop” or “Development” or “Developing” means all development
activities for any Licensed Compound or Licensed Product that are directed to
obtaining Regulatory Approval(s) of such Licensed Product and to support
appropriate usage for such Licensed Product, including: all research,
non-clinical, preclinical and clinical activities, testing and studies of such
Licensed Compound or Licensed Product; toxicology, pharmacokinetic,
pharmacodynamic, drug-drug interaction, safety, tolerability and pharmacological
studies of such Licensed Compound or Licensed Product; sourcing and distribution
of such Licensed Product for use in Clinical Trials (including placebos and
comparators); statistical analyses; the preparation, filing and prosecution of
Regulatory Documents for such Licensed Compound or Licensed Product; with
respect to Development conducted by Verastem pursuant to the Global Strategy, or
by Licensee under the Development Plan, development activities directed to label
expansion (including prescribing information) or obtaining Regulatory Approval
for one (1) or more additional Indications following initial Regulatory
Approval; development activities conducted after receipt of Regulatory Approval
that are required or requested in writing by a Regulatory Authority as a
condition of, or in connection with, obtaining or maintaining a Regulatory
Approval; and pharmacoeconomic studies relating to the Indication for which the
applicable Licensed Product is being developed; in each case above, including
investigator- or institution-sponsored studies for which a Party is providing
material or assistance or otherwise has written obligations to such investigator
or institution; and all regulatory activities related to any of the foregoing;
provided,  however, that Development shall exclude Commercialization and
Manufacturing (including Manufacturing related to Development).

1.25     “Development Data” shall mean written reports of pre-clinical studies
and Clinical Trials primarily containing non-clinical, clinical or CMC data
relating to the Licensed Compound or the Licensed Products in the Field, and
supporting documentation (e.g., protocols, format of case report forms, analysis
plans) for such reports. Notwithstanding any provision of this





4

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

Agreement to the contrary, Development Data that Verastem is required to deliver
to Licensee under this Agreement shall be limited to Development Data that is
Controlled by Verastem and is necessary or useful to support the Development,
Regulatory Approval or Commercialization of a Licensed Product in the Territory.
Licensee’s use of such Development Data in connection with applications for
Regulatory Approval shall be subject to Licensee’s payment obligations under
Section 5.3(a).

1.26     “Development Plan” has the meaning set forth in Section 4.2.

1.27     “Disclosing Party” has the meaning set forth in Section 8.1(a).

1.28     “Dispute” has the meaning set forth in Section 13.1.

1.29     “Dollar” or “$” means the U.S. dollar, and “$” shall be interpreted
accordingly.

1.30     “Entity” means a partnership, limited partnership, limited liability
partnership, corporation, limited liability company, business trust, joint stock
company, trust, incorporated association, joint venture or similar entity or
organization.

1.31     “Executive Officers” has the meaning set forth in Section 3.2(e).

1.32     “Existing Confidentiality Agreement” has the meaning set forth in
Section 1.21.

1.33     “Exploit” or “Exploiting” means to (a) Develop, (b) obtain, hold and
maintain Regulatory Approvals, and any pricing or reimbursement approvals, as
applicable, (c) Manufacture, or (d) Commercialize Licensed Products.

1.34     “Field” means the treatment, prevention, palliation or diagnosis of any
oncology Indication in humans.

1.35     “Final Approval” means, with respect to a Licensed Product in a Region,
(a) a further Regulatory Approval for such Licensed Product that was previously
granted Conditional Approval following the completion of all requirements of
such Conditional Approval, or (b) a Regulatory Approval that is granted, in the
first instance, without any additional Clinical Trial requirements.

1.36     “First Commercial Sale” means, with respect to a given Licensed Product
in a given Region in the Territory, the first sale of such Licensed Product by
Licensee or its Affiliates or Sublicensees to a Third Party (excluding
Sublicensees) in such Region after the receipt of a Regulatory Approval for such
Licensed Product in such Region (to the extent such Regulatory Approval is
required for such sale of such Licensed Product in such Region).

1.37     “FTE” means the equivalent of the work of a full-time individual for a
twelve (12) month period.





5

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

1.38     “FTE Rate” means a rate of [* * *] per FTE per year, to be pro-rated on
an hourly basis of [* * *] per FTE per hour, assuming [* * *] hours per year for
an FTE. Verastem may increase the FTE Rate on January 1 of each Calendar Year,
provided that any such increase will not exceed the increase in the Consumer
Price Index for All Urban Consumers (CPI-U) for the U.S. City Average, 1982-84 =
100, calculated by the Bureau of Labor Statistics during the immediately
preceding Calendar Year.

1.39     “Fully Burdened Manufacturing Cost” means, with respect to any Licensed
Product supplied by or on behalf of Verastem to Licensee hereunder:

(a)        to the extent that such Licensed Product (or any precursor or
intermediate thereof) is Manufactured by a Third Party manufacturer, [* * *];
plus, if applicable,

(b)       to the extent that such Licensed Product (or any precursor or
intermediate thereof) is Manufactured by Verastem or its Affiliates, [* * *]
Such fully burdened costs shall be calculated in accordance with GAAP.

1.40     “GAAP” means generally accepted accounting principles in the United
States, consistently applied.

1.41     “GCP” means all applicable Good Clinical Practice standards for the
design, conduct, performance, monitoring, auditing, recording, analyses and
reporting of Clinical Trials, including, as applicable, (a) as set forth in the
ICH E6 of the ICH Guideline and any other guidelines for good clinical practice
for Clinical Trials on medicinal products in the Territory, (b) the Declaration
of Helsinki (2004) as last amended at the 52nd World Medical Association in
October 2000 and any further amendments or clarifications thereto, (c) U.S. Code
of Federal Regulations Title 21, Parts 50 (Protection of Human Subjects), 56
(Institutional Review Boards) and 312 (Investigational New Drug Application),
and (d) the equivalent Applicable Laws in the Territory, each as may be amended
and applicable from time to time and in each case, that provide for, among other
things, assurance that the clinical data and reported results are credible and
accurate and protect the rights, integrity, and confidentiality of trial
subjects.

1.42     “Generic Product” means, with respect to a Licensed Product in the
Territory, a pharmaceutical product that (a) contains the same active
pharmaceutical ingredients (and no other active pharmaceutical ingredients) as
such Licensed Product, (b) is approved by a Regulatory Authority in the
Territory based on reference to data contained in an earlier Regulatory Approval
for such Licensed Product, and (c) is sold by a Third Party that is not a
Sublicensee and did not purchase such product or its active pharmaceutical
ingredients from Licensee or its Affiliates or Sublicensees.

1.43     “Global Clinical Trial” means a Clinical Trial conducted by Verastem
(or any of its Affiliates, Third Party Licensees or Subcontractors) in
cooperation with Licensee both inside and outside the Territory under the Global
Strategy, which Global Clinical Trial shall be governed by the following:





6

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(a)        if Verastem plans to conduct a multi-national Clinical Trial, the JSC
shall discuss and agree upon whether such multi-national Clinical Trial should
include the Territory, [* * *]; and

(b)       in the event that the JSC agrees to include the Territory, or a Region
in the Territory, in such multi-national Clinical Trial, such Clinical Trial
shall be regarded as a Global Clinical Trial (and if the JSC determines that
such multi-national Clinical Trial will not include any Region in the Territory,
such multi-national Clinical Trial shall be regarded as a Verastem New Clinical
Trial).

1.44     “Global Strategy” means Verastem’s worldwide Development, regulatory
and Commercialization strategy with respect to the Licensed Compound and
Licensed Products, including the designation of Indications for which to seek
Regulatory Approval and Verastem’s global publication strategy.

1.45     “GLP” means all applicable Good Laboratory Practice standards,
including, as applicable, as set forth in the then-current good laboratory
practice standards promulgated or endorsed by the U.S. Food and Drug
Administration, as defined in 21 C.F.R. Part 58, and the equivalent Applicable
Laws in the Territory, each as may be amended and applicable from time to time.

1.46     “Governmental Authority”  means any federal, state, national, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any state-owned or state-controlled
enterprise or other entity owned or controlled by any of the forgoing
governments, entities, organizations or authorities, or any court or tribunal
(or any department, bureau, division or instrumentality thereof, or any
governmental arbitrator or arbitral body).

1.47     “ICH Guidelines” mean the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use
Harmonized Tripartite Guideline.

1.48     “Indemnified Party” has the meaning set forth in Section 10.3.

1.49     “Indemnifying Party” has the meaning set forth in Section 10.3.

1.50     “Indication” means a disease, condition, disorder or syndrome.

1.51     “Infinity” has the meaning set forth in Section 2.4(a)(i).

1.52     “Infinity Agreement” has the meaning set forth in Section 2.4(a)(i).

1.53     “Infringed Patent Right” has the meaning set forth in Section 7.4(b).





7

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

1.54     “Initial Tech Transfer” has the meaning set forth in Section 2.5.

1.55     “INK” has the meaning set forth in Section 2.4(a)(i).

1.56     “INK Agreement” has the meaning set forth in Section 2.4(a)(i).

1.57     “Invention” means any information, discovery, improvement,
modification, process, method, assay, design, protocol (including any Clinical
Trial protocol), formula, data, invention, algorithm, forecast, profile,
strategy, plan, result, Know-How or trade secret (in each case, whether or not
patentable), that is discovered, generated, conceived or reduced to practice by
or on behalf a Party (including by its Affiliates, licensees, Sublicensees,
Subcontractors or their respective employees, agents), in the course of the
performance of this Agreement, including all rights, title and interest in and
to the intellectual property rights therein and thereto.

1.58     “JPT” has the meaning set forth in Section 3.2(f).

1.59     “JSC” has the meaning set forth in Section 3.2(a).

1.60     “Knowledge” means, with respect to Verastem, [* * *].

1.61     “Know-How” means any information and materials, including discoveries,
improvements, modifications, processes, methods, assays, designs, protocols
(including Clinical Trial protocols), formulas, data, inventions, algorithms,
forecasts, profiles, strategies, plans, results, know-how and trade secrets (in
each case, regardless of whether patentable, copyrightable or otherwise), but
excluding any Patent Rights and any information that is not Confidential
Information. For the avoidance of doubt, “Know-How” shall include the
Development Data (subject to Section 5.3), the manufacturing data that is
necessary or reasonably useful to Manufacture the Licensed Compound or Licensed
Product (subject to Section 2.2,  Section 5.3 and Section 6.1) and the
Regulatory Documents.

1.62     “License” means the licenses granted by Verastem to Licensee pursuant
to Section 2.1 and Section 2.2.

1.63     “Licensed Compound” means the compound known by the names INK1197,
IPI-145 or Duvelisib (INN; International Nonproprietary Names), as described on
Exhibit B, or any of its various chemical forms, including acids, bases, salts,
metabolites, esters, isomers, enantiomers, pro-drug forms, hydrates, solvates,
polymorphs and degradants thereof, in each case that has substantially the same
pharmacological effect, in crystal, powder or other form.

1.64     “Licensed Product” means (a) Single API Product in [* * *] Each
Licensed Product shall be distinguished by dosage form, and for the avoidance of
doubt, Single API Product and each Combination Product shall constitute separate
and distinct Licensed Products under this Agreement.





8

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

1.65     “Licensed Trademarks” means the trademarks set forth on Exhibit D, to
the extent Controlled by Verastem in the Territory.

1.66     “Licensee Indemnitees” has the meaning set forth in Section 10.2.

1.67     “Licensee IP” means Licensee Know-How and Licensee Patents, in each
case, solely to the extent arising from the activities under, and during the
Term of, this Agreement. For clarity, Inventions owned by Licensee pursuant to
Section 11.1(b) shall be included within the Licensee IP.

1.68     “Licensee Know-How” means all Know-How Controlled by Licensee or its
Affiliates during, but not prior to, the Term (including any and all data,
Clinical Trial data, results, Development Data and Regulatory Documents
generated by or on behalf of Licensee, its Affiliates, Sublicensees or
Subcontractors) relating to the Licensed Compound or Licensed Product that is
necessary or reasonably useful for Exploiting the Licensed Products in the
Field.

1.69     “Licensee Patents” means all Patent Rights Controlled by Licensee or
its Affiliates during, but not prior to, the Term that cover the Licensed
Compound or Licensed Product (including composition of matter and methods of
using, making or detecting the Licensed Compound or the Licensed Products).

1.70     “Losses” has the meaning set forth in Section 10.1.

1.71     “Manufacture” or “Manufacturing” means any activities directed to
producing, manufacturing, scaling up, processing, filling, finishing, packaging,
labeling, quality assurance testing and release, shipping, and storage at
manufacturing facilities of any Licensed Compound or Licensed Product or
component thereof (including production of drug substance and drug product, in
bulk form, for Development and Commercialization).

1.72     “Net Sales” means, (i) with respect to a Licensed Product (subject to
clause (ii) below, for a Combination Product) in a particular period, the [* *
*] by Licensee, its Affiliates or its Sublicensees on sales or other
dispositions (excluding sales or dispositions for use in Clinical Trials or
other scientific testing, in either case for which Licensees, its Affiliates or
its Sublicensees receive no revenue) of such Licensed Product to Third Parties
during such period, less the following deductions (to the extent included in the
gross amount invoiced or otherwise directly paid or incurred by Licensee, its
Affiliates or its Sublicensees):

[* * *]

Such amounts shall be determined from the books and records of Licensee, its
Affiliates and its Sublicensees, in each case maintained in accordance with GAAP
or International Financial Reporting Standards, consistently applied.





9

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

1.73     “Patent Prosecution” means activities directed to (a) preparing, filing
and prosecuting applications (of all types) for any Patent Right, (b) managing
any interference, opposition, re-issue, reexamination, supplemental examination,
invalidation proceedings (including inter partes or post-grant review
proceedings), revocation, nullification, or cancellation proceeding relating to
the foregoing Patent Rights, (c) maintaining issued Patent Right(s), (d) listing
in regulatory publications (as applicable), (e) patent term extension for issued
Patent Right(s) and maintenance thereof, and (f) managing, including settling,
any interference, opposition, reexamination, invalidation, revocation,
nullification or cancellation proceeding relating to issued Patent Right(s).

1.74     “Patent Right” means all issued patents and pending patent applications
(including provisional applications), including all divisionals, continuations,
substitutions, continuations-in-part, re-examinations, re-issues, additions,
renewals, extensions, confirmations, registrations, any confirmation patent or
registration patent or patent of addition based on any such patent, patent term
extensions, and supplemental protection certificates or requests for continued
examinations, foreign counterparts, and the like of any of the foregoing.

1.75     “Person” means any individual, unincorporated organization or
association, Entity, Governmental Authority or governmental agency.

1.76     “Pharmacovigilance Agreement” has the meaning set forth in Section 5.4.

1.77     “Product Infringement” has the meaning set forth in Section 11.3(a).

1.78     “Product Marks” has the meaning set forth in Section 11.6(b).

1.79     “Public Official” has the meaning set forth in Section 9.5(d).

1.80     “Publication” has the meaning set forth in Section 8.4.

1.81     “Quality Agreement” has the meaning set forth in Section 6.1(b).

1.82     “Receiving Party” has the meaning set forth in Section 8.1(a).

1.83     “Region” means the People’s Republic of China, Hong Kong, Macau, and
Taiwan, each of which constitutes a separate Region under this Agreement.

1.84     “Regulatory Approval” means, with respect to a Licensed Product in a
Region, all regulatory approvals granted by the applicable Regulatory Authority
that are necessary for the Commercialization of such Licensed Product in such
Region, excluding any pricing and reimbursement approvals in connection
therewith. For the avoidance of doubt, a Conditional Approval and Final Approval
shall each be considered a "Regulatory Approval" for purposes hereunder.





10

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

1.85     “Regulatory Authority” means any applicable Governmental Authority
responsible for granting approvals for the Manufacture, Development,
Commercialization, reimbursement or pricing, as applicable, for the Licensed
Compound or the Licensed Product, including the Regulatory Approvals.
“Regulatory Authority” includes the USFDA, CNDA and any corresponding national
or Regional regulatory authorities, and any successor agency of the foregoing.

1.86     “Regulatory Documents” means any filing, application or submission with
any Regulatory Authority, including authorizations, approvals or clearances
arising from the foregoing, including Regulatory Approvals and any pricing or
reimbursement approvals, as applicable, and all written correspondence or
written communication with or from the relevant Regulatory Authority, as well as
minutes of any material meetings, telephone conferences or discussions with the
relevant Regulatory Authority, in each case, with respect to the Licensed
Compound or the Licensed Product.

1.87     “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
pharmaceutical product, including any such right that may become available
following the Effective Date, including orphan drug exclusivity, new chemical
entity exclusivity, data exclusivity, pediatric exclusivity, rights conferred in
the United States under the Hatch-Waxman Act or the USFDA Modernization Act of
1997 (but excluding any patent term extension mechanism), or rights similar
thereto outside the United States, but in all cases excluding Patent Rights and
patent term extensions based on such rights.

1.88     “Royalty Term” means, with respect to a given Licensed Product in a
given Region in the Territory, the period commencing on the First Commercial
Sale of such Licensed Product in such Region and ending on the last to occur of
(a) the date on which all Verastem Patents containing a Valid Claim [* * *] have
expired, (b) the date on which all Verastem Patents containing a Valid Claim [*
* *] have expired, (c) the expiration of Regulatory Exclusivity with respect to
such Licensed Product in such Region, or (d) the tenth (10th) anniversary of the
First Commercial Sale of such Licensed Product in such Region.

1.89     “Rules” has the meaning set forth in Section 13.3(a).

1.90     “Sales Milestone Event” has the meaning set forth in Section 7.3.

1.91     “Sales Milestone Payment” has the meaning set forth in Section 7.3.

1.92     “SEC” has the meaning set forth in Section 8.6(c).

1.93     “Single API Product” means a pharmaceutical product that contains the
Licensed Compound as its sole active pharmaceutical ingredient.

1.94     “Subcontractor” has the meaning set forth in Section 4.8(a).





11

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

1.95     “Sublicensee” means any Entity to whom Licensee grants a sublicense of
its rights under this Agreement pursuant to Section 2.3.

1.96     “Supply Agreement” has the meaning set forth in Section 6.1(a).

1.97     “Tax”  or “Taxes”  means any present or future taxes, levies, imposts,
duties, charges, assessments or fees of any nature (including any interest
thereon). For the avoidance of doubt, Taxes include VAT.

1.98     “Term” has the meaning set forth in Section 12.1.

1.99     “Territory” means the People’s Republic of China, Hong Kong, Macau, and
Taiwan (each of which, for purposes of this Agreement shall each be deemed a
“Region”).

1.100   “Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.101   “Third Party Licensee” means any Third Party holding a license (whether
exclusive or non-exclusive) under the Verastem IP in the Field outside of the
Territory.

1.102   “TP-IP Sublicense Payments” has the meaning set forth in Section 2.9.

1.103   “United States” means the United States of America.

1.104   “Upstream License Agreement” has the meaning set forth in Section
2.4(a)(i).

1.105   “Upstream Licensors” has the meaning set forth in Section 2.4(a)(i).

1.106   “Usage Guidelines” has the meaning set forth in Section 11.6(d)(i).

1.107   “USFDA” means the United States Food and Drug Administration or any
successor Entity thereto.

1.108   “Valid Claim” means a claim of any (a) issued, unexpired patent that has
not been revoked or held unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction from which no appeal can be taken,
or with respect to which an appeal is not taken within the time allowed for
appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise or (b) a pending patent
application that is being prosecuted in good faith, that to Verastem’s Knowledge
is patentable, and that has not been finally abandoned, finally rejected or
expired (after exhaustion of all appeals); provided,  however, that if a claim
of a pending patent application shall not have issued within [* * *] years after
the earliest filing date from which such claim takes priority, such claim shall
not constitute a Valid Claim for the purposes of this Agreement unless and until
a patent issues with such claim.

1.109   “VAT” means the value added taxes.





12

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

1.110   “Verastem Indemnitees” has the meaning set forth in Section 10.1.

1.111   “Verastem IP” means Verastem Know-How, Verastem Patents, and the
Licensed Trademarks. For clarity, Inventions owned by Verastem in accordance
with Section 11.1(a) shall be included in the Verastem IP.

1.112   “Verastem Know-How” means all Know-How Controlled by Verastem or its
Affiliates as of the Effective Date or at any time during the Term (subject to
the provisions of Section 2.10) that is necessary or reasonably useful for the
Development, Manufacture or Commercialization of Licensed Products in the Field
in the Territory; provided,  however, that Verastem Know-How shall exclude all
Know-How that comes into Verastem’s Control as a result of a Change of Control
of Verastem.

1.113   “Verastem New Clinical Trial” means any Clinical Trial in which the
first patient is enrolled after the Effective Date, or any ongoing trial that
Licensee chooses to join within [* * *] days of the Effective Date, and that is
conducted by Verastem or any of its Affiliates, Third Party Licensees or
Subcontractors outside the Territory.

1.114   “Verastem Patents” means all Patent Rights Controlled by Verastem or its
Affiliates as of the Effective Date or at any time during the Term (subject to
the provisions of Section 2.10) that cover Licensed Compound or Licensed Product
in the Territory (including composition of matter and methods of using, making
or detecting the Licensed Compound or the Licensed Products); provided,
 however, that Verastem Patents shall exclude all Patent Rights that come into
Verastem’s Control as a result of a Change of Control of Verastem. Verastem’s
Patents existing in the Territory, including pending PCT applications, as of the
Effective Date are set forth on Exhibit A.

1.115   “Working Group” has the meaning set forth in Section 3.2(g).

ARTICLE 2

LICENSE

2.1       Exclusive License Grant to Licensee. Subject to the terms and
conditions of this Agreement, Verastem hereby grants to Licensee an exclusive
(subject to Verastem’s retained rights as set forth in Section 2.6),
royalty-bearing, non-transferable (except in accordance with Section 14.1)
license, with the right to grant sublicenses (solely in accordance with Section
2.3), under the Verastem IP to (a) Develop (subject to Section 4.2) Licensed
Compound or Licensed Products and Commercialize Licensed Products in the Field
in the Territory, and (b) obtain, own if applicable, hold and maintain the
Regulatory Approvals and any pricing or reimbursement approvals for the Licensed
Products in the Field in the Territory.

2.2       Non-Exclusive License Grant to Licensee. Verastem hereby grants to
Licensee a non-exclusive, royalty-bearing, non-transferable (except in
accordance with Section 14.1) license with the right to grant sublicenses
(solely in accordance with Section 2.3), under the Verastem IP





13

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

to, subject to the requirements set forth in this Section 2.2 and Section 6.1,
Manufacture the Licensed Compound and the Licensed Products inside the
Territory, solely for purposes of Exploitation of the Licensed Product in the
Field in the Territory. For the avoidance of doubt, Licensee shall have no right
to practice the license granted by Verastem in this Section 2.2, except to the
extent expressly set forth in the Supply Agreement with respect to the limited
Manufacturing license granted by Verastem to Licensee to fill, finish, package,
and label  the Licensed Product (as provided in the Supply Agreement), unless
and until (a) the occurrence of a Supply Failure by Verastem (as defined in the
Supply Agreement), or (b) the Parties otherwise mutually agree in writing.

2.3       Right to Sublicense.

(a)        Subject to the terms and conditions of this Agreement, Licensee shall
have the right to grant sublicenses of the License: (i) to its Affiliates,
provided that such sublicense shall automatically terminate if such Sublicensee
ceases to be an Affiliate of Licensee; and (ii) subject to Section 4.8, to CROs,
distributors and other Third Party Subcontractors for the sole purpose of
performing Licensee’s obligations with respect to the Development and
Commercialization of Licensed Products in the Field in the Territory.
Notwithstanding the foregoing, Licensee shall obtain Verastem’s prior written
consent if Licensee wishes to sublicense to a Third Party all or substantially
all of Licensee’s rights or obligations under this Agreement with respect to any
Region within the Territory.

(b)       Each sublicense shall be subject to a written agreement that is
consistent with the terms and conditions of this Agreement, and Licensee shall
ensure that its Sublicensees comply with the terms and conditions of this
Agreement. Licensee may fulfill any of its obligations under this Agreement
itself or through its Affiliates and Sublicensees, provided however that
Licensee will remain directly responsible for all its obligations under this
Agreement, regardless of whether any such obligation is delegated, subcontracted
or sublicensed to any of its Affiliates or Sublicensees. Any breach of the terms
or conditions of this Agreement by any Affiliate or Sublicensee of Licensee
shall be deemed a direct breach by Licensee of such terms or conditions.
Licensee shall provide Verastem with a true and complete copy of each sublicense
agreement and a certified English translation thereof within [* * *] days after
the execution of such sublicense agreement.

(c)        Licensee shall provide Verastem with copies of any quality oversight
or audit reports, including certified English translations thereof, from audits
that Licensee has conducted on any Sublicensees or Subcontractors that Licensee
engages to fulfill its obligations under this Agreement to the extent such
reports are relevant to such Sublicensees’ or Subcontractors’ conduct of such
obligations no later than [* * *] Business Days after receiving or preparing, as
applicable, any such report.

2.4       Upstream Licenses.

(a)        Licensee acknowledges and agrees that:





14

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(i)         (1) Verastem obtained the rights to certain Verastem IP from
Infinity Pharmaceuticals, Inc. (“Infinity”) under that certain Amended and
Restated License Agreement, dated November 1, 2016, by and between Infinity and
Verastem (the “Infinity Agreement”); (2) Infinity obtained certain of such
rights from Intellikine LLC (“INK”) under that certain Amended and Restated
Development and License Agreement, dated December 24, 2012, as amended, by and
between Infinity and INK (the “INK Agreement”) (each of Infinity and INK, an
“Upstream Licensor”, and each of the Infinity Agreement and the INK Agreement,
an “Upstream License Agreement”); (3) the License constitutes a sublicense under
each applicable Upstream License Agreement; and (4) each such sublicense is
subject to the terms and conditions of the applicable Upstream License
Agreement;

(ii)       it has received a redacted copy of the INK Agreement and a copy of
the Infinity Agreement existing as of the Effective Date;

(iii)      Licensee shall, and shall cause its Affiliates and Sublicensees to,
comply in all material respects with the Upstream License Agreements and take
any action reasonably requested by Verastem to prevent any potential material
breach by Licensee, its Affiliates or Sublicensees of any applicable term of any
Upstream License Agreements; and

(iv)       notwithstanding any provision of this Agreement to the contrary, (1)
Verastem may provide a copy of this Agreement, and any amendment to this
Agreement, to any Upstream Licensor, and (2) Verastem may provide to any
Upstream Licensor any information required to be provided to such Upstream
Licensor in accordance with the applicable Upstream License Agreement.

(b) [* * *]

2.5       Disclosure of the Verastem IP. Verastem shall, at its cost and
expense, within [* * *] days after the Effective Date, furnish to Licensee a
then-current data/information package that includes true, complete and correct
copies of existing Regulatory Documents and existing Development Data that are
necessary or reasonably useful to Develop and seek Regulatory Approval for the
Licensed Compound and Licensed Product in the Territory (the “Initial Tech
Transfer”).

2.6       Verastem Retained Rights. Notwithstanding the exclusive nature of the
License, Verastem expressly retains the rights to use the Verastem IP in the
Field in the Territory to the extent necessary to perform its obligations under
this Agreement and to Develop and Manufacture Licensed Compound and Licensed
Products in the Territory (solely for Commercialization of Licensed Products
outside the Territory), in each case whether directly or through its Affiliates,
Third Party Licensees or Subcontractors. For clarity, and without limiting the
foregoing, Verastem retains the exclusive right to practice, license and
otherwise Exploit the Verastem IP outside the scope of the License (e.g.,
outside the Field or outside the Territory).





15

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

2.7       License Grant to Verastem. Licensee hereby grants to Verastem a
non-exclusive, fully-paid, royalty-free, perpetual, irrevocable and
sublicenseable (through multiple tiers) license under the Licensee IP, to the
extent necessary or useful, to Exploit the Licensed Compound and the Licensed
Products in the Field outside the Territory, provided that, in the event of a
termination of this Agreement pursuant to Section 12.2, the foregoing license
shall apply on a worldwide basis.

2.8       No Implied Licenses; Negative Covenant. Except as expressly set forth
herein, neither Party shall acquire any license or other intellectual property
interest, by implication or otherwise, under any Patent Rights, Know-How,
trademarks, or other intellectual property rights of the other Party. Licensee
shall not, and shall not permit any of its Affiliates, Sublicensees or
Subcontractors to, practice any Verastem IP outside the scope of the License.

2.9       Reimbursement for Third Party IP Sublicense. If, during the Term,
Verastem obtains Control of any intellectual property rights from a Third Party
(other than as a result of a Change of Control of Verastem), which intellectual
property rights are useful for the Development or Commercialization of Licensed
Products in the Field in the Territory (excluding, for the avoidance of doubt,
Infringed Patent Rights which are subject to the provisions of Section 7.4(b)),
then Verastem shall so notify Licensee in writing of such intellectual property
rights, including a description thereof and any payments that Verastem is
obligated to pay in connection with the grant, maintenance or exercise of a
sublicense to Licensee in the Territory (the “TP-IP Sublicense Payments”), and
Licensee shall have the right to elect to take such a sublicense under such
intellectual property rights. If Licensee so elects, then such intellectual
property rights shall be included in the Verastem IP and sublicensed to Licensee
hereunder, subject to the terms and conditions of this Agreement and the
agreement between Verastem and such Third Party (which Third Party shall be
deemed an Upstream Licensor hereunder, and any such Agreements shall be deemed
Upstream License Agreements), and Licensee shall [* * *].

2.10     Non-Compete.  During the Term, Licensee shall not, and shall ensure
that its Affiliates and Sublicensees do not, [* * *], without the prior written
consent of Verastem.

ARTICLE 3

GOVERNANCE

3.1       Alliance Managers. Each Party shall appoint an individual to act as
its alliance manager under this Agreement as soon as practicable after the
Effective Date (each Party’s appointed individual, its “Alliance Manager”). Each
Alliance Manager shall have the ability to speak English sufficient for purposes
of business communication. The Alliance Managers shall: (a) serve as the primary
points of contact between the Parties for the purpose of providing the other
Party with information on the progress of a Party’s activities under this
Agreement; (b) be responsible for facilitating the flow of information and
otherwise promoting communication, coordination and collaboration between the
Parties, provided that all communications between the Parties shall be in
English; (c) facilitate the prompt resolution of any disputes; and (d) attend
JSC meetings (as a non-voting participant) and JPT meetings. An Alliance Manager
may also bring any matter to the attention of the JSC, JPT or applicable Working
Group if such Alliance Manager





16

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

reasonably believes that such matter warrants such attention. Each Party may
replace its Alliance Manager at any time upon [* * *] days prior written notice
to the other Party.

3.2       Joint Steering Committee.

(a)        Formation. No later than [* * *] days following the Effective Date,
the Parties shall establish a joint steering committee (the “JSC”) to monitor
and coordinate the Development and Commercialization of Licensed Products in the
Field in the Territory, as set forth in Section 3.2(b) below. The JSC will be
comprised of an equal number of representatives from each Party and a minimum of
three (3) representatives of each Party, each with the requisite experience and
seniority to enable them to make decisions on behalf of the Parties with respect
to the issues falling within the jurisdiction of the JSC. From time to time,
each Party may substitute one or more of its representatives to the JSC upon
written notice to the other Party.

(b)       Role and Purpose. The JSC shall (i) provide a forum for the discussion
of the Parties’ activities under this Agreement and for sharing with Verastem
the progress, results and other relevant information with respect to the
Development and Commercialization by Licensee in the Field in the Territory;
(ii) draft, review and approve the Development Plan and any amendments thereto
pursuant to Section 4.2, (iii) review, discuss and approve the overall strategy
for the Exploitation of Licensed Products in the Field in the Territory; (iv)
review, discuss and approve the Commercialization Plan and amendments thereto;
(v) establish and oversee the JPT and Working Groups as necessary or advisable
to further the purpose of this Agreement; (vi) approve the Clinical Trial design
of Clinical Trials to be conducted in the Territory, in accordance with
Verastem’s Global Clinical Trial program, and serve as a forum for Verastem to
share the Global Strategy, the study plans and details for the Global Clinical
Trials, and status, results and other relevant information in connection with
the Global Clinical Trials and Verastem’s Exploitation of the Licensed Product
in the Field outside the Territory; and (vii) perform such other functions as
expressly set forth in this Agreement or allocated to the JSC by the Parties’
written agreement.

(c)        Limitation of Authority. The JSC shall only have the powers expressly
assigned to it in this Article 3 and elsewhere in this Agreement and shall not
have the authority to: (i) modify or amend the terms and conditions of this
Agreement (except for amendments to the Development Plan pursuant to Section
4.2); (ii) waive either Party’s compliance with the terms and conditions of this
Agreement; or (iii) determine any issue in a manner that would conflict with the
express terms and conditions of this Agreement.

(d)       Meetings. The JSC shall hold meetings on a regular basis, but no less
frequently than [* * *] per Calendar Year, or with such other frequency as the
Parties may agree. The JSC may meet in person or by means of teleconference,
Internet conference, videoconference or other similar communication method;
provided that all such meetings shall be conducted in English; and provided
further, that at least [* * *] during the period commencing on the Effective
Date and ending on the date the JSC is disbanded pursuant to Section 3.2(h),
such meetings will be conducted in person at locations selected alternatively by
Verastem and Licensee or at such





17

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

other location as the Parties may agree. Each Party shall bear its own expenses
related to participation in and attendance at such meetings by its respective
JSC representatives. The Alliance Manager of Verastem shall prepare minutes for
each JSC meeting and provide such minutes to the Alliance Manager of Licensee
within [* * *] days of each such meeting, and the Alliance Managers shall ensure
that such minutes are reviewed and approved by their respective Parties within
[* * *] days thereafter. For the avoidance of doubt, the meetings of the JSC and
the JPT shall be conducted in English, and any materials provided to the JSC in
connection with such discussions shall be provided in English.

(e)        Decision-Making. All decisions of the JSC shall be made by unanimous
vote, with each Party’s representatives collectively having one (1) vote. If
after reasonable discussion and good faith consideration of each Party’s view on
a particular matter before the JSC, the JSC cannot reach a unanimous decision as
to such matter within [* * *] days after such matter was brought to the JSC for
resolution, then such matter shall be referred to the Chief Executive Officer of
Verastem (or an executive officer of Verastem designated by the Chief Executive
Officer of Verastem who has the power and authority to resolve such matter) and
the Head of Pharmaceutical Division of Licensee (collectively, the “Executive
Officers”) for resolution. If the Executive Officers cannot resolve such matter
within [* * *] Business Days after such matter has been referred to them, then
[* * *], provided that Licensee shall not make any decision or take any action
that (i) could reasonably be expected to adversely impact the Licensed Product
outside of the Territory, including the Licensed Product brand as established
under the Global Strategy, (ii) requires Verastem to perform or refrain from
performing any activity except as expressly required under this Agreement, or
(iii) requires Verastem to provide any resources or bear any costs except as
expressly required under this Agreement, in each case ((i) through (iii)),
without first obtaining Verastem’s prior written consent, which consent may be
withheld in Verastem’s sole discretion. Notwithstanding the foregoing, for so
long as Verastem owns the Regulatory Approvals in the Territory, Verastem will
have final decision-making authority over all regulatory matters relating to the
Exploitation of Licensed Products in the Territory, including with respect to
the applicable regulatory strategies, all activities associated with seeking and
maintaining Regulatory Approvals, all communications with Regulatory Authorities
regarding the Licensed Compounds or Licensed Products, and all Regulatory
Documents.

(f)        Joint Project Team. No later than [* * *] days following the
Effective Date, the JSC will form a joint project team (the “JPT”) to coordinate
and oversee the day-to-day performance of the activities and obligations of the
Parties under this Agreement. The JPT will be composed of representatives from
each Party who have direct knowledge and expertise in each of the following
functional areas: clinical, clinical operations, pharmaceutical development,
regulatory, safety, manufacturing, intellectual property, marketing and
commercial, in each case, as such functional areas relate to products similar to
the Licensed Compound or the Licensed Products. The JPT shall meet at least once
per [* * *], or such other frequency as the JSC may determine. The JPT may meet
in person or by means of teleconference, Internet conference, videoconference or
other similar communications method. The JPT and its activities shall be subject
to the oversight of, and shall report to, the JSC and the JSC shall resolve all
disputes that





18

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

arise within the JPT within [* * *] days after any such matter is brought to the
JSC for resolution. In no event shall the authority of the JPT exceed the
authority of the JSC. Each Party shall be responsible for all of its own
expenses of participating in the JPT.

(g)        Working Groups. From time to time, the JSC may establish joint
working groups (each, a “Working Group”) on an “as-needed” basis to oversee
specific functional areas or activities and coordinate the day-to-day
performance of such activities under this Agreement, which establishment of
Working Groups shall be reflected in the minutes of the meetings of the JSC.
Each such Working Group shall be constituted, shall meet as frequently as and
shall operate as the JSC may determine. Working Groups may meet in person or by
means of teleconference, Internet conference, videoconference or other similar
communications method. Each Working Group and its activities shall be subject to
the oversight of, and shall report to, the JSC, and the JSC shall resolve all
disputes that arise within a Working Group within [* * *] days after any such
matter is brought to the JSC for resolution. In no event shall the authority of
any Working Group exceed the authority of the JSC. Each Party shall be
responsible for all of its own expenses of participating in any Working Group.

(h)       Discontinuation of JSC. The JSC shall continue to exist until the
Parties’ mutual written agreement to disband the JSC. Once the JSC is disbanded,
the JSC shall have no further obligations under this Agreement and, thereafter,
the Alliance Managers shall be the points of contact for the exchange of
information under this Agreement and decisions formerly decided by the JSC shall
be decided between the Parties, subject to the other terms and conditions of
this Agreement (including the dispute resolution mechanisms set forth in Article
13).

(i)         Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants, in addition to its representatives, to attend
a meeting of the JSC (in a non-voting capacity), JPT or any Working Group in the
event that the planned agenda for such JSC, JPT or Working Group meeting would
require such participants’ expertise; provided that if either Party intends to
have any Third Party (including any consultant) attend such a meeting, such
Party shall provide [* * *] days prior written notice to the other Party and
shall ensure that such Third Party is bound by a written confidentiality and
non-use agreement consistent with the terms of this Agreement.

ARTICLE 4

DEVELOPMENT

4.1       Diligence and Responsibilities.

(a)        Licensee shall be responsible for and use Commercially Reasonable
Efforts to Develop Licensed Products in the Field in each Region in the
Territory, in a timely manner, including the timely completion of all activities
set forth in the Development Plan. Licensee shall, and shall cause its
Affiliates, Sublicensees and its Subcontractors to, conduct all Development
under this Agreement in a professional manner and in compliance with all
Applicable Laws in the Territory, including applicable GLP, cGMP and GCP.





19

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(b)       Without limiting the foregoing, with respect to the Global Clinical
Trials, Licensee shall have a right to elect, at its sole discretion, to perform
certain Development activities such as monitoring and site management in the
Territory by using its internal clinical research associates. If Licensee elects
(i) to perform such Development activities of a Global Clinical Trial in the
Territory, Licensee shall, in collaboration with any global CRO engaged by
Verastem to conduct such Global Clinical Trial (including any local Affiliate of
a global CRO or global service provider), use Commercially Reasonable Efforts to
perform the Development activities in the Territory that are assigned to
Licensee for purposes of contributing to such Global Clinical Trial, or (ii) not
to perform such Development activities of a Global Clinical Trial in the
Territory by using its internal clinical research associates, such Development
activities shall be performed by a global CRO engaged by Verastem instead.

4.2       Development Plan. All Development by Licensee in the Field in the
Territory under this Agreement shall be conducted pursuant to a written
development plan (as amended from time to time in accordance with this Section
4.2 and Section 3.2, the “Development Plan”) which Development Plan shall be
created by the Parties through the JSC promptly following the Effective Date
(but in any event with [* * *] days following the Effective Date). The
Development Plan will include a timeline for submission of applicable Regulatory
Documents to the CNDA and from time to time following the Effective Date,
Licensee shall have the right to propose amendments or modifications to the
Development Plan in consultation with Verastem, and shall submit such proposed
amended or modified Development Plan to the JSC for review and comment. If such
proposed amended or modified Development Plan is approved by the JSC, then such
amended or updated Development Plan shall become effective and binding upon the
Parties. Licensee shall only conduct Development to the extent such Development
is expressly contemplated by the then-current Development Plan.

4.3       Development Costs.

(a)        Licensee shall bear all costs and expenses of the Development
activities conducted solely by Licensee, its Affiliates its Sublicensees or its
Subcontractors (whether inside or outside of the Territory) hereunder.

(b)       Notwithstanding Section 4.3(a) above, with respect to a Global
Clinical Trial, Licensee shall bear (i) all costs incurred by Licensee, its
Affiliates, its Sublicensees or its Subcontractors to the extent Licensee, its
Affiliates, its Sublicensees, or its Subcontractors perform Development
activities in connection with such portion of Global Clinical Trial conducted
within the Territory; (ii) all costs incurred by Verastem, its Affiliates, its
Third Party Licensees or its Subcontractors to the extent Verastem, its
Affiliates, its Third Party Licensees or its Subcontractors perform Development
activities in connection with such Global Clinical Trial in the Territory, to
the extent Licensee does not perform Development activities of such Global
Clinical Trial in the Territory; and (iii) to the extent Licensee desires a
right to use and reference Development Data obtained outside of the Territory, a
pro rata portion of the common expenses (e.g., study management cost and data
management cost) [* * *], and Licensee shall pay the amount invoiced within [* *
*] Business Days after the receipt of any such invoice. Licensee shall be
entitled to





20

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

receive copies of any and all Development Data generated by Verastem in the
conduct of Clinical Trial activities in the Territory that are paid for by
Licensee pursuant to the foregoing (i) and (ii) at no additional cost.

4.4       Development Records. Licensee shall maintain complete, current and
accurate records of all Development activities conducted by or on behalf of
Licensee or its Affiliates Sublicensees, or Subcontractors pursuant to this
Agreement and all data and other information resulting from such activities
consistent with its standard practices in accordance with all Applicable Laws,
and in validated computer systems that are compliant with 21 C.F.R. §11 (with
respect to Global Clinical Trials). Licensee will obtain Verastem’s written
consent prior to destroying any records relating to the Development of Licensed
Products. Such records shall fully and properly reflect all work done and
results achieved in the performance of the Development activities in good
scientific manner appropriate for regulatory and patent purposes. Licensee shall
document all non-clinical studies and Clinical Trials in formal written study
reports in accordance with Applicable Laws and applicable guidelines (e.g., GCP,
GLP and GMP).

4.5       Clinical Trial Audit Rights.

(a)        Upon reasonable notification by Verastem and at Verastem’s cost and
expense, Verastem or its representatives shall be entitled to conduct an audit
of any Clinical Trial sites engaged by Licensee or its Affiliates or
Sublicensees to conduct Development activities under the Development Plan,
subject to any applicable restrictions contained in Licensee’s contracts with
such Clinical Trial sites, to ensure that such Clinical Trials; (i) are
conducted in compliance with applicable GCP, and (ii) meet Verastem’s standards
for the Global Clinical Trial as well in case of such Clinical Trial sites are
engaged in the Global Clinical Trials. No later than [* * *] days following the
completion of any such audit, Verastem shall provide Licensee with a written
summary of Verastem’s findings, including any potential deficiencies or other
areas of remediation that Verastem identifies during such audit, and the Parties
shall discuss in good faith such potential deficiencies and other areas of
remediation. Licensee will remediate any such deficiencies and any other areas
of remediation confirmed by both Parties within [* * *] days following such
confirmation, at Licensee’s cost and expense.

(b)       Licensee will provide Verastem with copies of all quality oversight or
audit reports prepared in connection with any audit that Licensee, its
Affiliates or Sublicensees conduct of any Clinical Trial site that Licensee, its
Affiliates or Sublicensees have engaged, or are evaluating to potentially
engage, to fulfill Licensee’s Development obligations under the Development Plan
no later than [* * *] days after receiving or finalizing, as applicable, any
such report.

4.6       Development Reports. No less frequently than [* * *], Licensee shall
provide Verastem with written reports summarizing its, its Affiliates’, its
Sublicensees’ and its Subcontractors’ Development of Licensed Products,
including a summary of the data, timelines and results of such Development, and
an overview of future Development activities reasonably contemplated by
Licensee, which reports shall be provided in English. Licensee shall also
establish





21

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

a secure link that includes adequate encryption safeguards to provide Verastem
with electronic access to such information. Without limiting the foregoing, such
reports shall contain sufficient detail to enable Verastem to assess Licensee’s
compliance with Licensee’s Development obligations hereunder. [* * *]. Licensee
shall promptly respond to Verastem’s reasonable requests for additional
information regarding significant Development activities, as Verastem may
request from time to time. The Parties shall discuss the status, progress and
results of Development activities at JSC meetings.

4.7       Data Exchange and Use.

(a)        In addition to its adverse event and safety data reporting
obligations pursuant to Section 5.4 each Party shall promptly, but in no event
later than [* * *] days, provide the other Party with copies of all Development
Data Controlled by such Party that are generated and finalized by or on behalf
of such Party or its Affiliates, Third Party Licensees (with respect to
Verastem), Sublicensees (with respect to Licensee) or its Subcontractors, if
applicable, in the Development in the Field, provided that Verastem’s obligation
to provide such Development Data shall be limited to such Development Data as is
necessary or useful for the Development, Regulatory Approval or
Commercialization of Licensed Products in the Territory, and Licensee’s use of
such Development Data in applications for Regulatory Approval shall be subject
to Licensee’s payment obligations under Section 5.3(a). Such copies of
Development Data shall include a written English summary in the event that such
Development Data is generated in a language other than English.

(b)       Upon Verastem’s reasonable request, Licensee shall allow Verastem to
access, review and copy records relating to the Development activities
(including access to relevant databases), to the extent that such records are
Controlled by Licensee. Upon Licensee’s reasonable request, Verastem shall allow
Licensee to access, review and copy records relating to the Development
activities (including access to relevant databases), to the extent that such
records are Controlled by Verastem, provided that Licensee’s right to access,
review and copy such records shall be limited to such records that are necessary
or useful for the Development, Regulatory Approval or Commercialization of
Licensed Products in the Territory, and Licensee’s use of such records in
connection with applications for Regulatory Approval shall be subject to
Licensee’s payment obligations under Section 5.3(a).

(c)        Notwithstanding anything herein to the contrary, Licensee’s use of
the Development Data from any Verastem New Clinical Trial shall be subject to
Section 5.3(a).

4.8       Subcontractors.

(a)        Licensee shall have the right to engage subcontractors for purposes
of conducting activities assigned to it under this Agreement or for which it is
responsible under this Agreement (each, a “Subcontractor”); provided that
Licensee shall cause any Subcontractor engaged by it to be bound by written
obligations of confidentiality and non-use consistent with this Agreement prior
to performing any activities. Licensee shall cause its Subcontractors to assign





22

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

to Licensee all intellectual property made, discovered, developed or otherwise
created by such Subcontractor in the course of performing such subcontracted
work, which intellectual property will be owned in accordance with Section 11.1.
Licensee shall cause its Subcontractors to implement and maintain inventor
reward and remuneration policies and agreements, as required by Applicable Law,
sufficient to supersede any inventor claim that such inventor is entitled to any
reward or remuneration for any such intellectual property. Licensee shall remain
directly responsible for any obligations under this Agreement that have been
delegated or subcontracted to any Subcontractor and shall be directly
responsible for the performance of its Subcontractors. Any breach of the terms
or conditions of this Agreement by any Subcontractor of Licensee shall be deemed
a direct breach by Licensee of such terms or conditions.

(b)       Notwithstanding any provision of this Agreement to the contrary,
Verastem shall have the right to engage its Affiliates, licensees, sublicensees,
contractors or subcontractors to perform all or any portion of its obligations
under this Agreement.

ARTICLE 5

REGULATORY

5.1       Licensee’s Responsibilities.

(a)        Licensee shall use Commercially Reasonable Efforts to seek and
maintain Regulatory Approval for Licensed Products in the Field in each Region
in the Territory, and shall be responsible, at its sole cost and expense, for
all regulatory activities leading up to and including the obtaining, owning if
applicable, holding and maintaining of Regulatory Approvals and any pricing or
reimbursement approvals, as applicable, for Licensed Products from Regulatory
Authorities in the Territory, in each case, in accordance with this Section 5.1.
Unless and until Verastem transfers ownership of the Regulatory Approvals to
Licensee pursuant to Section 2.2 and Section 6.1(c), Licensee shall conduct such
regulatory activities (and any and all regulatory activities delegated to
Licensee hereunder) (i) as the express and authorized regulatory agent of record
for Verastem in the Territory, with Verastem retaining ownership of such
Regulatory Approvals and the applicable product importation licenses, (ii) on
behalf of Verastem and for the benefit of Verastem in the Territory, (iii)
solely within the scope of Verastem’s express authorization with respect to such
activities, and (iv) in accordance with the applicable regulatory strategy
approved by the JSC. Promptly after the Effective Date, the Parties shall
execute such documents as are required for Licensee to act as Verastem’s express
and authorized regulatory agent of record in the Territory. Without limiting the
foregoing, Licensee shall keep Verastem informed of regulatory status related to
Licensed Products in the Territory and shall promptly notify Verastem in writing
of any decision by any Regulatory Authority in the Territory regarding any
Licensed Product.

(b)       Licensee shall provide to Verastem for review and comment drafts of
all Regulatory Documents which Licensee plans to submit to a Regulatory
Authority, and any Regulatory Documents that could reasonably be expected to
have an impact on the further Development or Regulatory Approval in the Field in
the Territory, together with a written English





23

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

summary thereof, reasonably (but in no event later than [* * *] Business Days
or, if Licensee has fewer than [* * *] Business Days to prepare a submission, as
soon as reasonably practicable) prior to submission, and shall incorporate any
comments from Verastem that are provided to Licensee before the date of such
submission. In addition, Licensee shall notify Verastem of any Regulatory
Documents submitted to or received from any Regulatory Authority in the
Territory and shall provide Verastem with copies thereof within [* * *] Business
Days after submission or receipt of such Regulatory Documents.

(c)        Licensee shall provide Verastem with notice no later than [* * *]
Business Days after receiving notice of any meeting or discussion with any
Regulatory Authority in the Territory related to any the Licensed Compound or
the Licensed Product. Licensee shall lead such meeting or discussion, provided,
 however, that Verastem shall have the right, but not the obligation, to attend
and participate in such meeting or discussion in its sole discretion. In
addition, for so long as Verastem owns the Regulatory Approvals in the
Territory, Licensee shall lead such any meeting or discussion in accordance with
Verastem’s instructions and Verastem shall have the right, but not the
obligation, to assume leadership of such meeting or discussion in its sole
discretion. If Verastem elects not to attend such meeting or discussion,
Licensee shall provide Verastem with a written summary thereof in English
promptly, but in no event later than [* * *] days, following such meeting or
discussion.

5.2       Verastem’s Responsibilities. Subject to the requirements set forth in
Section 5.1, Verastem agrees to engage Licensee as its agent to seek and
maintain Regulatory Approvals. Verastem shall reasonably cooperate with Licensee
in obtaining, holding and maintaining any Regulatory Approvals and any pricing
or reimbursement approvals, as applicable, for a Licensed Product in the
Territory by providing, to the extent Controlled by Verastem and subject to
Section 5.3(a), access to Regulatory Approvals, Regulatory Documents and the
Development Data (including raw data and records to the extent expressly
required by Regulatory Authorities) for the Licensed Compound and Licensed
Products inside and outside of the Territory, in each case, to the extent
applicable to and solely for the purposes of seeking, obtaining and maintaining
Regulatory Approval and any pricing or reimbursement approvals, as applicable,
of Licensed Products in the Field in the Territory. [* * *].

5.3       Right of Reference and Use.

(a)        General Right of Reference. Each Party hereby grants to the other
Party the right of reference to all Regulatory Documents pertaining to Licensed
Products in the Field submitted by or on behalf of such Party or its Affiliates,
provided that Licensee’s right of reference to Regulatory Documents Controlled
by Verastem or its Affiliates shall be (i) subject to this Section 5.3, (ii)
limited to Regulatory Documents Controlled by Verastem or its Affiliates, and
(iii) solely for the purpose of seeking, obtaining and maintaining Regulatory
Approval and any pricing or reimbursement approvals, as applicable, of Licensed
Products in the Field in the Territory. Each Party shall bear its own costs and
expenses associated with providing the other Party with the right of reference
pursuant to this Section 5.3.





24

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(b)       Global Clinical Trial. With respect to any Global Clinical Trial,
Licensee shall be entitled to use and make reference to any and all data arising
from such Global Clinical Trial, subject to Licensee’s payment of any amounts
owed under Section 4.3(b)(i) – (iii) for such Global Clinical Trial.

(c)        Verastem New Clinical Trial. With respect to any Verastem New
Clinical Trial, Licensee shall be entitled to include any Development Data
arising from such Verastem New Clinical Trial in any application for Regulatory
Approval in any Region in the Territory for the purpose of supporting efficacy
of any Licensed Product (excluding, for the avoidance of doubt, inclusion of
Development Data in supplemental documents for purposes that are unrelated to
efficacy, such as mandatory inclusion in the Licensed Product’s safety
database), subject to Licensee’s payment of a portion of the costs of such
Verastem New Clinical Trial as follows:

(i)         In the event that Licensee notifies Verastem in writing before
enrollment of the first patient in such Verastem New Clinical Trial, Licensee
shall be responsible for [* * *] of the costs incurred by Verastem in the
conduct of such Verastem New Clinical Trial. Verastem shall invoice Licensee on
a [* * *] basis for the amount of foregoing Licensee’s cost burden, and Licensee
shall pay the amount invoiced within [* * *] Business Days after the receipt of
such invoice.

(ii)       In the event that Licensee notifies Verastem in writing after the
enrollment of the first patient in such Verastem New Clinical Trial, but before
Verastem’s final data becomes available, Licensee shall be responsible for [* *
*] of the costs incurred by Verastem in the conduct of such Verastem New
Clinical Trial. Verastem shall invoice Licensee [* * *] of the costs actually
incurred by Verastem up to that point and Licensee shall pay the amount invoiced
within [* * *] Business Days after the receipt of any such invoice. Thereafter,
Verastem shall invoice Licensee on a [* * *] basis for the amount of foregoing
Licensee’s cost burden, and Licensee shall pay the amount invoiced within [* *
*] Business Days after the receipt of such invoice.

(iii)      In the event that Licensee notifies Verastem in writing after the
final data of such Verastem New Clinical Trial is available, Licensee shall be
responsible for [* * *] of the costs incurred by Verastem in the conduct of such
Verastem New Clinical Trial. Verastem shall invoice Licensee for the amount of
foregoing Licensee’s cost burden, and Licensee shall pay the amount invoiced
within [* * *] Business Days after the receipt of such invoice.

For the avoidance of doubt, the foregoing cost sharing percentages are subject
to change following the Effective Date in the event that the aggregate sales of
oncology therapeutics in the Territory increase relative to the aggregate sales
of oncology therapeutics outside of the Territory during the Term, in which
case, the Parties shall discuss and agree upon, through the JSC, a proportionate
increase in the cost sharing percentages set forth in Section 5.3(c)(i) – (iii).





25

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

5.4       Adverse Events Reporting.

(a)        Promptly following the Effective Date, but in no event later than [*
* *] days thereafter, Licensee and Verastem shall develop and agree in a written
agreement to worldwide safety and pharmacovigilance procedures for the Parties
with respect to Licensed Products, such as safety data sharing and exchange,
adverse events reporting and prescription events monitoring (the
“Pharmacovigilance Agreement”). Such Pharmacovigilance Agreement shall describe
the obligations of both Parties with respect to the coordination of collection,
investigation, reporting and exchange of information between the Parties
concerning adverse events or any other safety issue of any significance and
product quality and product complaints involving adverse events, in each case
with respect to Licensed Products and sufficient to permit each Party and its
Affiliates, Third Party Licensees and Sublicensees to comply with its legal
obligations with respect thereto. The Pharmacovigilance Agreement shall be
promptly updated if required by changes in Applicable Law. Each Party hereby
agrees to comply with its respective obligations under the Pharmacovigilance
Agreement and to cause its Affiliates, Third Party Licensees and Sublicensees to
comply with such obligations.

(b)       Licensee shall maintain an adverse event database for Clinical Trials
conducted in the Territory under the Development Plan, at its sole cost and
expense. Licensee shall be responsible for reporting to the applicable
Regulatory Authorities in the Territory all quality complaints, adverse events
and safety data related to Licensed Products for all Clinical Trials conducted
in the Territory under the Development Plan, as well as responding to safety
issues and to all requests of Regulatory Authorities related to Licensed
Products in the Territory. Verastem shall maintain a global adverse event
database for the completed Clinical Trials and any future Global Clinical Trials
or Verastem New Clinical Trials at Verastem’s cost and expense, except for any
costs allocated to Licensee pursuant to Section 4.3.

5.5       Safety and Regulatory Audits.

(a)        If a Regulatory Authority desires to conduct an inspection or audit
of Licensee, its Affiliates, Sublicensees or Subcontractors (including Clinical
Trial sites) relating to the Licensed Compound or the Licensed Products,
Licensee shall promptly notify Verastem thereof. Verastem shall have the right,
but not the obligation, to be present at any such inspection. Licensee shall
permit Regulatory Authorities to conduct inspections or audit of Licensee, its
Affiliates, Sublicenses or Subcontractors (including Clinical Trial sites)
relating to the Licensed Compound or the Licensed Products, and shall ensure
that such Affiliates, Sublicensees and Subcontractors permit such inspections or
audit. Licensee will provide Verastem with a written summary in English of any
findings of a Regulatory Authority following a regulatory audit within [* * *]
days following any such inspection or audit, and will provide Verastem with an
unredacted copy of any report issued by such Regulatory Authority following such
audit.

(b)       If a Regulatory Authority desires to conduct an inspection or audit of
Verastem, its Affiliates, Third Party Licensees or Subcontractors (including
Clinical Trial sites) relating to the Licensed Compound or the Licensed Products
for the Territory, Verastem shall





26

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

promptly notify Licensee thereof. Licensee shall have the right to request to be
present at any such inspection, and Verastem shall consider Licensee’s request
in good faith. Verastem shall permit Regulatory Authorities to conduct
inspections or audit of Verastem, its Affiliates, Third Party Licensees or
Subcontractors (including Clinical Trial sites) relating to the Licensed
Compound and/or the Licensed Products, and shall ensure that such Affiliates,
Third Party Licensees and Subcontractors permit such inspections or audit.
Verastem will provide Licensee with a written summary in English of any findings
of a Regulatory Authority following a regulatory audit within [* * *] days
following any such inspection or audit, and will provide Licensee with an
unredacted copy of any report issued by such Regulatory Authority following such
audit.

5.6       No Harmful Actions.  Licensee shall not, and shall not permit its
Affiliates, Sublicensees or Subcontractors to, take any action with respect to a
Licensed Product that could reasonably be expected to have an adverse impact
upon the regulatory status of any Licensed Product inside or outside the
Territory. If Verastem believes that Licensee is (or any of its Affiliates,
Sublicensees or Subcontractors are) taking or intends to take any action with
respect to a Licensed Product that could have an adverse impact upon the
regulatory status of any Licensed Product, then Verastem shall have the right to
bring the matter to the attention of the JSC and the Parties shall discuss in
good faith to resolve such concern. Without limiting the foregoing, unless the
Parties otherwise agree: (a) Licensee shall not, and shall not permit its
Affiliates, Sublicensees or Subcontractors to, communicate with any Regulatory
Authority having jurisdiction outside the Territory with respect to any Licensed
Product, unless so ordered by such Regulatory Authority, in which case Licensee
shall immediately, but in any event within [* * *], notify Verastem of such
order; and (b) Licensee shall not, and shall not permit its Affiliates,
Sublicensees or Subcontractors to, submit any Regulatory Documents or seek
regulatory approvals for any Licensed Product outside the Territory.

5.7       Notice of Regulatory Action. If any Regulatory Authority takes or
gives notice of its intent to take any regulatory action with respect to any
activity of Licensee or its Affiliates, Sublicensees or Subcontractors relating
to any Licensed Compound or Licensed Product, then Licensee shall notify
Verastem of such contact, inspection or notice or action within [* * *] hours
after receipt of any such notice or conduct of any such action. Verastem shall
have the right to review and comment on any responses to Regulatory Authorities
that pertain to a Licensed Compound or Licensed Product and Licensee shall
incorporate any reasonable comments received from Verastem. The costs and
expenses of any regulatory action in any Region in the Territory shall be borne
solely by Licensee. Licensee shall, and shall ensure that its Affiliates,
Sublicensees and Subcontractors, maintain adequate records to permit the Parties
to trace the distribution, sale and use of Licensed Products in the Territory.
In addition, each Party shall promptly, but in any event within [* * *] hours,
notify the other Party of any information it receives regarding any threatened
or pending action, inspection or communication by or from a Third Party,
including a Regulatory Authority, that would reasonably be expected to
materially adversely affect the Exploitation of the Licensed Compounds or
Licensed Products in the Territory.





27

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

ARTICLE 6

SUPPLY AND COMMERCIALIZATION

6.1       Supply.

(a)        Supply by Verastem. Subject to Section 2.2, Section 6.1(a), and the
terms and conditions of the Supply Agreement, Verastem shall supply to Licensee,
and Licensee hereby agrees to purchase from Verastem, any and all requirements
of Licensed Product for Commercialization in the Territory during the Term,
limited solely to Licensed Compound in the same bulk drug substance form, and
the formulation of Licensed Product (including co-administered formulations), in
each case that Verastem or its Affiliates is at the applicable time of such
supply, Manufacturing or having Manufactured for Development and
Commercialization purposes, by Verastem, its Affiliates or Third Party Licensees
(as applicable). Subject to the foregoing, Verastem shall supply Licensed
Compound or Single API Product in [* * *], at a transfer price equal to
Verastem’s Fully Burdened Manufacturing Costs plus a fixed handling amount of [*
* *].  Within [* * *] months following the Effective Date, the Parties will
execute a separate supply agreement containing supply and quality terms and
conditions (the “Supply Agreement”). Verastem shall invoice Licensee for the
Licensed Compound and Licensed Product upon delivery and Licensee shall pay the
amount invoiced within [* * *] days after its receipt of the invoice.

(b)       Responsibilities of each Party. Within [* * *] months following the
Effective Date, the Parties shall enter into a separate quality agreement that
describes the responsibilities of each Party in the area of technical
cooperation and quality assurance with respect to the supply of the Licensed
Product in the Territory and containing terms and conditions typical for such
agreements (the “Quality Agreement”).

(c)        Technology Transfer and Cooperation. In connection with the
negotiation of the Supply Agreement,  the Parties will discuss in good faith (a)
the possibility of Licensee Manufacturing and supplying Licensed Product inside
the Territory with respect to Licensee, and outside of the Territory with
respect to Verastem and Third Party Licensees (each on a non-exclusive basis),
and (b) in the event of a Supply Failure (as such term is defined in the Supply
Agreement), the terms and conditions of a technology transfer of the Verastem
Know-How necessary to Manufacture Licensed Products to a Licensee facility (or
its designee) in accordance with a technology transfer plan to be agreed upon by
the Parties. In the event that a technology transfer to Licensee is completed,
the Parties shall use Commercially Reasonable Efforts to promptly enable
Licensee to hold the Regulatory Approvals for Licensed Products in the
Territory. Notwithstanding any provision of this Agreement to the contrary,
nothing in this Agreement shall be deemed to require Verastem to take, or
refrain from taking, any action that, on the advice of legal counsel, would
require Verastem or its Affiliates to violate any Applicable Law, whether inside
or outside of the Territory.

6.2       Commercialization Diligence. Licensee shall be responsible for, and
shall use Commercially Reasonable Efforts to Commercialize each Licensed Product
in the Field in each





28

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

Region in the Territory, including the timely performance of all activities set
forth in the Commercialization Plan for such Licensed Product, at its sole cost
and expense.

6.3       Commercialization Plan. The Commercialization activities with respect
to a Licensed Product shall be set forth in a written plan that contains, in
reasonable detail, the major Commercialization activities, including revenue
targets and unit forecasts, planned for such Licensed Product in the Territory
and the timelines for achieving such activities (the “Commercialization Plan”).
Licensee shall deliver an initial draft of the Commercialization Plan to
Verastem for Verastem’s review no later than the earlier of [* * *] months prior
to the anticipated date of (i) the first Regulatory Approval for a Licensed
Product in the Territory, or (ii) the First Commercial Sale of a Licensed
Product in the Territory. Verastem shall have the right to review and comment on
such Commercialization Plan and Licensee shall consider incorporating any
reasonable comments received from Verastem prior to finalizing such
Commercialization Plan. Licensee shall submit a draft of updated or amended
Commercialization Plan to Verastem for review and comment during Verastem’s
brand planning process in the [* * *] of each Calendar Year (and at such other
times during the Calendar Year as the Parties may agree), and Licensee shall
consider in good faith any reasonable comments received from Verastem into such
update or amendment.

6.4       Commercialization Reports. For each Calendar Year following the first
Regulatory Approval for any Licensed Product in the Territory, Licensee shall
provide to Verastem annually within [* * *] days after the end of such Calendar
Year a written report that summarizes the Commercialization activities on a
Licensed Product-by-Licensed Product and Region-by-Region basis performed by or
on behalf of Licensee, its Affiliates and Sublicensees in the Territory during
such Calendar Year. Such report shall contain sufficient detail to enable
Verastem to assess Licensee’s compliance with its Commercialization obligations
in Section 6.2. [* * *]. Licensee shall provide updates to any such report at
each meeting of the JSC, JPT and any Working Group established by the JSC to
oversee Commercialization-related activities under this Agreement.

6.5       Commercial Forecast. Within [* * *] Business Days after the First
Commercial Sale of a Licensed Product by Licensee or any of its Affiliates or
Sublicensees, and on a [* * *] basis thereafter, Licensee shall provide to
Verastem a forward-looking, non-binding forecast, for the then-current Calendar
Year (or, with respect to the first such forecast, the remainder of the current
Calendar Year), of anticipated annual Net Sales of Licensed Products in the
Territory; provided,  however, that if the First Commercial Sale of the Licensed
Product by Licensee or any of its Affiliates or Sublicensees occurs [* * *], the
first such forecast shall cover the remainder of the current Calendar Year (if
applicable) and the next Calendar Year, and no forecast shall be due by [* * *]
in such next Calendar Year.

6.6       Coordination of Commercialization Activities.

(a)        The Parties recognize that they may benefit from the coordination of
certain activities in support of the Commercialization of Licensed Products in
and outside the Territory in furtherance of the Global Strategy. As such, the
Parties shall coordinate such activities where





29

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

appropriate, which may include scientific and medical communication and Licensed
Product positioning.

(b)       Licensee shall keep Verastem informed on the status of any application
for pricing or reimbursement approval for Licensed Products in the Territory,
including any discussion with Regulatory Authorities with respect thereto, and
shall notify Verastem within [* * *] Business Days of any such status update or
discussion. Each Party shall have the right to determine the price of Licensed
Products sold in its territory and neither Party shall have the right to direct,
control or approve the pricing of Licensed Products in the other Party’s
territory.

(c)        At the reasonable request of Licensee, Verastem shall, at its cost
and expense, provide samples to Licensee of the marketing materials used by
Verastem in the United States at the time of such request, including advertising
materials, flyers, and brochures; provided that, Licensee shall be solely
responsible for conforming and translating any such materials provided by
Verastem for use in the Territory in accordance with Applicable Laws.

6.7       Diversion. Each Party covenants and agrees that it shall not, and
shall ensure that its Affiliates, Third Party Licensees (with respect to
Verastem) and Sublicensees (with respect to Licensee) shall not, either directly
or indirectly, promote, market, distribute, import, sell or have sold any
Licensed Products, including via the Internet or mail order, to any Third Party
or to any address or Internet Protocol address or the like in the other Party’s
territory; provided that each Party shall have the right to attend conferences
and meetings of congresses in the other Party’s territory and to promote and
market, for their respective territory, Licensed Products to Third Party
attendees at such conferences and meetings, subject to this Section 6.7. Neither
Party shall engage, nor permit its Affiliates, Third Party Licensees (with
respect to Verastem) or Sublicensees (with respect to Licensee) to engage, in
any advertising or promotional activities relating to any Licensed Products for
use directed primarily to customers or other buyers or users of Licensed
Products located in any country, jurisdiction or Region in the other Party’s
territory, or solicit orders from any prospective purchaser located in any
country, jurisdiction or Region in the other Party’s territory. If a Party, its
Affiliates, Third Party Licensees (with respect to Verastem) or Sublicensees
(with respect to Licensee) receive any order for Licensed Products for use from
a prospective purchaser located in a country, jurisdiction or Region in the
other Party’s territory, then such Party shall immediately, but in any event
within [* * *], refer that order to such other Party and shall not accept any
such orders. Neither Party shall, nor permit its Affiliates, Third Party
Licensees (with respect to Verastem) or Sublicensees (with respect to Licensee)
to, deliver or tender (or cause to be delivered or tendered) any Licensed
Products for use in the other Party’s territory.

ARTICLE 7

PAYMENTS

7.1       Upfront Payment. Licensee shall pay to Verastem a one-time,
non-refundable, non-creditable upfront payment of Fifteen Million Dollars
($15,000,000) within [* * *] days after the Effective Date, for which payment
Verastem shall issue an invoice to Licensee on or following the Effective Date.





30

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

7.2       Development Milestone Payments. Licensee shall pay to Verastem the
non-refundable, non-creditable milestone payments as set forth in this Section
7.2. Licensee shall notify Verastem in writing of the achievement by or on
behalf of Licensee, its Affiliates or Sublicensees of any and each milestone
event set forth in the table below promptly following the occurrence thereof,
but in no event later than [* * *] days following the occurrence thereof.
Verastem shall issue an invoice to Licensee for the amount of the milestone
payment corresponding to such achieved milestone event, and Licensee shall pay
to Verastem such invoiced amount within [* * *] days after the occurrence of the
applicable milestone event.

 

Development Milestone Event

Milestone Payment

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

If Conditional Approval of a Licensed Product in a particular Indication is not
achieved because Development activities transpired such that achievement of such
Conditional Approval was unnecessary or did not otherwise occur, then upon
achievement of Final Approval for such Licensed Product for such Indication, the
milestone event payment applicable to the Conditional Approval milestone event
will also be due.  For the avoidance of doubt, the milestone event payment
applicable to the Final Approval milestone shall be due only once upon the first
Final Approval of a Licensed Product for any Indication in any Region in the
Territory, regardless of the number of Licensed Products (or Indications) that
receive Final Approval.

7.3       Sales Milestone Payments. Subject to the terms and conditions of this
Agreement, Licensee shall pay to Verastem the following non-refundable,
non-creditable one-time sales milestone payments (each, a “Sales Milestone
Payment”) following the achievement of each event described in the below table
(each, a “Sales Milestone Event”). Licensee shall notify Verastem in writing of
the achievement of each Sales Milestone Event within [* * *], and Verastem shall
promptly issue an invoice to Licensee for the amount of the corresponding Sales
Milestone Payment. Licensee shall pay to Verastem such invoiced amount within [*
* *] days after achievement of the applicable Sales Milestone Event.

 





31

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

Sales Milestone Event

Milestone Payment

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

Each Sales Milestone Payment will be payable only one-time and only upon the
first achievement of the applicable Sales Milestone Event in the Territory, and
no amounts would be due for subsequent or repeated achievements.

7.4       Royalty Payments to Verastem.

(a)        Royalty Payments and Rates. Licensee shall, on a Licensed
Product-by-Licensed Product and [* * *] basis during the applicable Royalty
Term, make non-refundable, non-creditable royalty payments to Verastem based on
[* * *] in accordance with the following:

 

Net Sales Threshold

Royalty %

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

(b)       Royalty Reductions

(i)         Third Party Payments. If Licensee (i) reasonably determines in good
faith that it is required to obtain a license from a Third Party to any
intellectual property right that, in the absence of such license, would be
infringed by the Commercialization in any Region in the Territory of the
Licensed Product, which intellectual property right (A) is not licensed or





32

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

sublicensed hereunder, (B) claims the composition of matter of the Licensed
Compound or Licensed Product, or the method of use of such composition of matter
in the Field, and (C) is necessary (and not just useful) to Commercialize the
Licensed Product (the relevant “Infringed Patent Right”), or (ii) shall be
subject to a final court or other binding order or ruling that such
Commercialization of the Licensed Product infringed an Infringed Patent Right
requiring any payments, including a payment of a royalty to the applicable Third
Party intellectual property right holder in respect of future sales of the
Licensed Product in a Region in the Territory, then the amount of Licensee’s
royalty payments to Verastem under Section 7.4(a) shall be reduced by [* * *] of
the royalty amounts actually paid by Licensee to such Third Party with respect
to such Infringed Patent Right in each applicable [* * *] that is reasonably and
appropriately allocable to the Licensed Product in the Territory in each [* *
*], subject to Section 7.4(b)(iii). The royalty reductions set forth in this
Section 7.4(b)(i) shall not apply to any amounts payable by Licensee under
Section 2.9.

(ii)       Generic Entry. If, in any Region in the Territory during the Royalty
Term for a Licensed Product, the sales of all Generic Products in a [* * *]
exceed [* * *], then the amount of Licensee’s royalty payments to Verastem under
Section 7.4(a) with respect to such [* * *] shall be reduced to [* * *].

(iii)      Cumulative Deductions. With respect to a Licensed Product in the
Territory, in no event shall a deduction or cumulative deductions under Section
7.4(b)(i) or Section 7.4(b)(ii) reduce the royalty payment made by Licensee in
respect of Net Sales of such Licensed Product in the Territory in any [* * *] by
more than [* * *] of the royalties otherwise payable by Licensee to Verastem
under Section 7.4(a) with respect to such Licensed Product.

(c)        Payments to Third Parties. Each Party shall be solely responsible for
making all payments owed by it to Third Parties, including, with respect to
Verastem, the Upstream Licensors (in accordance with the terms of the Upstream
License Agreements), and neither Party shall have any obligation to make any
such payments on behalf of the other Party.

(d)       Royalty Reports and Payments. Within [* * *], commencing with [* * *],
Licensee shall provide Verastem with a report that contains the following
information for the applicable [* * *], on a Licensed Product-by-Licensed
Product and Region-by-Region basis: [* * *]. Concurrent with the delivery of the
applicable quarterly report, Licensee shall, but in no event later than [* * *]
Business Days following the end of each [* * *], pay in Dollars all royalties
due to Verastem with respect to Net Sales by Licensee, its Affiliates and their
respective Sublicensees for such [* * *].

(e)        Payment Method, Currency, and Exchange Rate. All payments to be made
by Licensee to Verastem under this Agreement shall be made in Dollars by
electronic funds transfer in immediately available funds to a bank account
designated in writing by Verastem. For the purposes of calculating any sums due
under this Agreement, Licensee shall convert any amount expressed in a foreign
currency into Dollar equivalents, calculated using the applicable currency
conversion rate as published in [* * *], (a) for sales, on [* * *] in which the
relevant sales were





33

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

made or (b) for calculations of all other payments payable under this Agreement,
[* * *]. In the event that the “applicable currency conversion rate” set forth
in [* * *], is discontinued or no longer available, then the Parties shall
mutually agree upon an alternate currency conversion index to be used for
purposes of this Section 7.4.

7.5       Late Payments. Without limiting any other rights or remedies available
to Verastem hereunder, interest shall be payable by Licensee on any amounts
payable to Verastem under this Agreement which are not paid by the due date for
payment. All interest shall accrue and be calculated on a daily basis (both
before and after any judgment) at a rate per annum equal to [* * *] percentage
points above the then current “prime rate” in effect published in [* * *] (but
in no event in excess of the maximum rate permissible under Applicable Law), for
the period from the due date for payment until the date of actual payment. In
the event that the “prime rate” set forth in [* * *], is discontinued or no
longer available, then the Parties shall mutually agree upon an alternate prime
rate index to be used for purposes of this Section 7.5.

7.6       Financial Records and Audits.

(a)        Licensee shall maintain, and shall cause its Affiliates and
Sublicensees to maintain, complete and accurate records in sufficient detail to
permit Verastem to confirm the accuracy of the amount of royalty payments and
other amounts payable under this Agreement, in accordance with GAAP. Upon
reasonable prior notice, such records shall be open during regular business
hours for a period of [* * *] years from the creation of individual records for
examination by an independent certified public accountant selected by Verastem
and reasonably acceptable to Licensee for the purpose of verifying for Verastem
the accuracy of the financial reports furnished by Licensee pursuant to this
Agreement or of any payments made, or required to be made by Licensee, pursuant
to this Agreement. Such audits shall not occur more often than once each [* *
*]. Such accountant shall execute a suitable confidentiality agreement
reasonably acceptable to Licensee prior to conducting such audit, and shall not
disclose Licensee’s Confidential Information to Verastem, except to the extent
such disclosure is necessary to verify the accuracy of the financial reports
furnished by Licensee or the amount of payments by Licensee under this
Agreement. Licensee will pay any amounts shown to be owed to Verastem but unpaid
within [* * *] days after the accountant’s report, plus interest (as set forth
in Section 7.5) from the original due date. Verastem shall bear the full cost of
such audit unless such audit reveals an underpayment by Licensee of more than [*
* *] of the amount actually due for the time period being audited, in which case
Licensee shall [* * *].

(b)       Upstream Licensor Audit Right. For the purpose of verifying amounts
payable by Verastem under the Upstream License Agreements, Infinity shall have
the right, no more than [* * *], at Infinity’s expense (except as set forth
below), to retain an independent certified public accountant selected by
Infinity, to review the records set forth in Section 7.6 above in the
location(s) where such records are maintained by Licensee upon reasonable notice
and during regular business hours. Such representatives shall execute a suitable
confidentiality agreement reasonably acceptable to Licensee prior to conducting
such audit. Such representatives shall disclose to each of Infinity, Verastem
and Licensee only their conclusions regarding the





34

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

accuracy of payments hereunder and of records related thereto. The right to
audit any records underlying any royalty report shall extend for [* * *] years
from the end of the Calendar Year in which a royalty report was delivered.

7.7       Taxes.

(a)        Responsibility. Any Taxes imposed on Licensee or with respect to
Licensee’s business operations or activities hereunder, including any VAT,
consumption, transfer, sales, use or other such Taxes relating to the
transactions contemplated herein, shall be borne by Licensee (excluding
national, state or local Taxes based on income to Verastem), and Licensee shall
timely pay, and indemnify and hold harmless, Verastem from and against all such
Taxes, including any penalties or interest associated therewith.

(b)       Withholding Tax. All payments due and payable hereunder shall be made
without any deduction or withholding for or on account of any Tax except to the
extent otherwise required by Applicable Laws. If Licensee is so required to
withhold, Licensee will (a) promptly notify Verastem of such requirement; (b)
make such deduction and withholding and pay such additional amounts to Verastem
as may be necessary to ensure that Verastem receives the amount it would have
otherwise received had no such withholding applied (including any withholding
imposed in respect of such additional amounts), (c) pay to the relevant
Governmental Authority the full amount required to be withheld promptly upon the
earlier of (i) determining that such withholding is required or (ii) receiving
notice that such amount has been assessed against Verastem; and (d) promptly
forward to Verastem an official receipt (or certified copy) or other
documentation reasonably acceptable to Verastem evidencing such payment to such
authorities. Notwithstanding the foregoing, [* * *].

(c)        Cooperation. The Parties acknowledge and agree that it is mutual
objective and intent to minimize, to the extent feasible under the Applicable
Laws, any Taxes payable in connection with this Agreement, and shall reasonably
cooperate each other in good faith in accordance with Applicable Laws to
minimize any Taxes in connection with this Agreement.

ARTICLE 8

CONFIDENTIALITY; PUBLICATION

8.1       Duty of Confidence. Subject to the other provisions of this Article 8:

(a)        Except to the extent expressly authorized by this Agreement, all
Confidential Information of a Party (the “Disclosing Party”) shall be maintained
in confidence and otherwise safeguarded, and not published or otherwise
disclosed, by the other Party (the “Receiving Party”) and its Affiliates for the
Term and [* * *] years thereafter;

(b)       the Receiving Party may only use any Confidential Information of the
Disclosing Party for the purposes of performing its obligations or exercising
its rights under this Agreement; and





35

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(c)        a Receiving Party may disclose Confidential Information of the
Disclosing Party to: (i) such Receiving Party’s Affiliates, Third Party
Licensees (with respect to Verastem) or Sublicensees (with respect to Licensee);
and (ii) employees, directors, agents, contractors, consultants and advisors of
the Receiving Party and its Affiliates, Third Party Licensees (with respect to
Verastem) or Sublicensees (with respect to Licensee), in each case to the extent
reasonably necessary for the purposes of, and for those matters undertaken
pursuant to, this Agreement; provided that such Persons are bound by legally
enforceable obligations to maintain the confidentiality of the Disclosing
Party’s Confidential Information in a manner consistent with the confidentiality
provisions of this Agreement; and provided further that each Party shall remain
responsible for any failure by its Affiliates, Third Party Licensees (with
respect to Verastem) or Sublicensees (with respect to Licensee), and its and its
Affiliates’, Third Party Licensees’ (with respect to Verastem) or Sublicensees’
(with respect to Licensee) respective employees, directors, agents, consultants,
advisors, and contractors, to treat such Confidential Information as required
under this Section 8.1 as if such Affiliates, Third Party Licensees (with
respect to Verastem) or Sublicensees (with respect to Licensee) employees,
directors, agents, consultants, advisors and contractors were Parties directly
bound to the requirements of this Section 8.1.

8.2       Exemptions. Information of a Disclosing Party will not be deemed to be
Confidential Information of such Disclosing Party to the extent that the
Receiving Party can demonstrate through competent evidence that such
information:

(a)        is known by the Receiving Party or any of its Affiliates without an
obligation of confidentiality at the time of its receipt from the Disclosing
Party, and not through a prior disclosure by or on behalf of the Disclosing
Party, as documented by the Receiving Party’s business records;

(b)       is generally available to the public before its receipt from the
Disclosing Party;

(c)        became generally available to the public or otherwise part of the
public domain after its disclosure by the Disclosing Party and other than
through any act or omission of the Receiving Party (or any Person to whom the
Receiving Party disclosed such Confidential Information) in breach of this
Agreement;

(d)       is subsequently disclosed to the Receiving Party or any of its
Affiliates without obligation of confidentiality by a Third Party who may
rightfully do so and is not under a conflicting obligation of confidentiality to
the Disclosing Party; or

(e)        is developed by the Receiving Party or any of its Affiliates
independently and without use of or reference to any Confidential Information
received from the Disclosing Party, as documented by the Receiving Party’s
business records.

No combination of features or disclosures shall be deemed to fall within the
foregoing exclusions merely because individual features are published or
available to the general public or in the rightful





36

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

possession of the Receiving Party, unless the combination itself and principle
of operation are published or available to the general public or in the rightful
possession of the Receiving Party.

8.3       Authorized Disclosures. Notwithstanding the obligations set forth in
Sections 8.1 and 8.4, a Party may disclose the other Party’s Confidential
Information (including this Agreement and the terms herein) to the extent such
disclosure is reasonably necessary in the following situations:

(a)        (i) regulatory filings and other filings with Governmental
Authorities (including Regulatory Authorities), as necessary for the Development
and Commercialization (and, subject to Section 2.2, Manufacturing) of the
Licensed Compound or Licensed Product; or (ii) subject to Section 8.6, complying
with Applicable Laws, including regulations promulgated by securities exchanges;

(b)       disclosure of this Agreement, its terms and the status and results of
Development or Commercialization activities to actual or bona fide potential
investors, acquirors, (sub)licensees, lenders and other financial or commercial
partners solely for the purpose of evaluating or carrying out an actual or
potential investment, acquisition, (sub)license, debt transaction or
collaboration; provided that in each such case on the condition that such
Persons are bound by written, binding obligations of confidentiality and non-use
consistent with this Agreement;

(c)        such disclosure is required by judicial or administrative process,
provided that in such event such Party shall promptly notify the other Party in
writing of such required disclosure and provide the other Party an opportunity
to challenge or limit the disclosure obligations. Confidential Information that
is disclosed by judicial or administrative process shall remain otherwise
subject to the confidentiality and non-use provisions of this Article 8, and the
Party disclosing Confidential Information pursuant to Applicable Laws or court
order shall (i) take all steps reasonably necessary, including seeking of
confidential treatment or a protective order, to ensure the continued
confidential treatment of such Confidential Information (ii) limit disclosure of
such Confidential Information only to that which is required to be disclosed by
the applicable Governmental Authority;

(d)       such disclosure is by Verastem and is required to comply with its
obligations to one or more Upstream Licensors; or

(e)        disclosure pursuant to Sections 8.4 and 8.6.

Notwithstanding the foregoing, in the event a Party is required or permitted to
make a disclosure of the other Party’s Confidential Information pursuant to
Section 8.3(a), it will, except where impracticable, give reasonable advance
notice to the other Party of such disclosure and use Commercially Reasonable
Efforts to secure confidential treatment of such information. In any event, each
Party agrees to take all reasonable action to avoid disclosure of Confidential
Information of the other Party hereunder.





37

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

Nothing in Sections 8.1 or 8.3 shall limit either Party in any way from
disclosing to any Third Party such Party’s U.S. or foreign income tax treatment
and the U.S. or foreign income tax structure of the transactions relating to
such Party that are based on or derived from this Agreement, as well as all
materials of any kind (including opinions or other tax analyses) relating to
such tax treatment or tax structure, except to the extent that nondisclosure of
such matters is reasonably necessary in order to comply with applicable
securities laws.

8.4       Publications. Verastem shall have the right to publicly present or
publish any Clinical Trial data, non-clinical data or any associated results or
conclusions generated pursuant to this Agreement (each such presentation or
publication, a “Publication”), provided that such presentation or publication
shall not include any Confidential Information of Licensee without Licensee’s
prior written consent. Licensee shall not have the right to issue any
Publication except with the prior written approval of Verastem and in accordance
with Verastem's Global Strategy. If Licensee desires to publicly present or
publish a Publication in accordance with the foregoing sentence, then Licensee
shall provide Verastem (including the Alliance Manager and all Verastem members
of the JSC) with a copy of such proposed Publication at least [* * *] days prior
to the earlier of its presentation or intended submission for publication.
Licensee agrees that it will not submit or present any Publication until
Verastem has approved such Publication in writing. Licensee shall incorporate
any reasonable written comments received from Verastem, including (i) the
deletion of any Confidential Information of Verastem that Verastem identifies
for deletion in Verastem’s written comments, and (ii) the deletion of any
Clinical Trial data, results, conclusions or other related information which
Verastem determines, in its sole discretion, to conflict with Verastem’s Global
Strategy with respect to the Licensed Product. If permitted to publish or
present any Publication pursuant to this Section 8.4 Licensee shall provide
Verastem a copy of the Publication at the time of the submission for publication
or presentation. Licensee agrees to acknowledge the contributions of Verastem,
and the employees of Verastem, in all Publications as scientifically
appropriate. Licensee shall require its Affiliates, Sublicensees and
Subcontractors to comply with the obligations of this Section 8.4 as if they
were Licensee, and shall be liable for their non-compliance.

8.5       Publication and Listing of Clinical Trials. Each Party agrees to
comply, with respect to the listing of Clinical Trials or the publication of
Clinical Trial results with respect to Licensed Products and to the extent
applicable to its activities conducted under this Agreement, with (a) the
Pharmaceutical Research and Manufacturers of America (PhRMA) Guidelines on the
listing of Clinical Trials and the Publication of Clinical Trial results, and
(b) any Applicable Law or applicable court order, stipulations, consent
agreements and settlements entered into by such Party; provided that any
listings or publications made pursuant to this Section 8.5 shall be considered a
Publication hereunder and shall be subject to Section 8.4.

8.6       Publicity; Use of Names.

(a)        The Parties agree that the terms and conditions of this Agreement are
the Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in Section 8.3 and this Section 8.6. The Parties
have agreed on a press release announcing





38

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

this Agreement, which is attached hereto as Exhibit C, to be issued by the
Parties on such date and time as may be agreed by the Parties. No other
disclosure of the existence or the terms of this Agreement may be made by either
Party or its Affiliates except as provided in Section 8.3 and this Section
8.6.  Except as may be required by Applicable Laws, Licensee shall not use the
name, trademark, trade name or logo of Verastem, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, except as provided in this
Section 8.6 or with the prior express written permission of Verastem. Licensee
shall use Verastem’s corporate name in all publicity relating to this Agreement,
including the initial press release and all subsequent press releases, and
accompanied explanatory text such as “Licensed from Verastem, Inc.”; provided
that Licensee will use Verastem’s corporate name only in such manner that the
distinctiveness, reputation, and validity of any trademarks and corporate or
trade names of Verastem shall not be impaired, in a manner consistent with best
practices used by Licensee with respect to its other collaborators, and in a
manner consistent with Verastem’s brand usage policies. Except as may be
required by Applicable Laws, Verastem shall not use the name, trademark, trade
name or logo of Licensee, its Affiliates or their respective employees in any
publicity, promotion, news release or disclosure relating to this Agreement or
its subject matter, except as provided in this Section 8.6 or with the prior
express written permission of Licensee.

(b)       Each party has the right to publicly disclose (i) the achievement of
milestones under this Agreement; (ii) the amount of related milestone payments
if and to the extent required by Applicable Laws (including the rules and
regulations promulgated by any applicable securities exchange, the U.S.
Securities and Exchange Commission, or any foreign counterparts thereto); and
(iii) the commencement, completion, material data and key results of Clinical
Trials conducted by it or its Affiliates under this Agreement. After a
Publication has been made available to the public by a Party, the other Party
may post such Publication or a link to it on its corporate web site without the
prior written consent of the other Party.

(c)        A Party may disclose this Agreement in securities filings with the
Securities and Exchange Commission (the “SEC”) or equivalent foreign agency to
the extent required by Applicable Laws. In such event, the Party seeking such
disclosure shall prepare a draft confidential treatment request and proposed
redacted version of this Agreement to request confidential treatment for this
Agreement, and the other Party agrees to promptly (and in any event, no more
than [* * *] Business Days after receipt of such confidential treatment request
and proposed redactions) give its input in a reasonable manner in order to allow
the Party seeking disclosure to file its request within the time lines
prescribed by Applicable Laws. The Party seeking such disclosure shall
reasonably consider any comments thereto provided by the other Party within such
[* * *] Business-Day period.

(d)       Each Party acknowledges that the other Party may be legally required
to make public disclosures (including in filings with Governmental Authorities)
of certain terms of or material developments or material information generated
under this Agreement and agrees that each Party may make such disclosures as
required by Applicable Laws, provided that the Party





39

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

seeking such disclosure (i) receives advice from counsel that it is legally
required to make such public disclosure and (ii) if practicable and permitted by
Applicable Laws, first provides the other Party a copy of the proposed
disclosure, and reasonably considers any comments thereto provided by the other
Party within [* * *] Business Days after the receipt of such proposed
disclosure.

(e)        Other than the press release set forth in Exhibit C and the public
disclosures permitted by Section 8.6(b), the Parties agree that the portions of
any other news release or other public announcement relating to this Agreement
or the performance hereunder that would disclose information other than that
already in the public domain, shall first be reviewed and approved by both
Parties (with such approval not to be unreasonably withheld or delayed), except
as required by Applicable Laws.

(f)        The Parties agree that after a disclosure pursuant to Section 8.6(d)
or issuance of a press release (including the initial press release) or other
public announcement pursuant to Section 8.6(a) or Section 8.6(b) that has been
reviewed and approved by the other Party, the disclosing Party may make
subsequent public disclosures reiterating such information without having to
obtain the other Party’s prior consent and approval.

(g)        Each Party shall have the right to use the other Party’s name and
logo in presentations, its website, collateral materials and corporate overviews
to describe the collaboration relationship, as well as in taglines of press
releases issued pursuant to this Section 8.6;  provided that each Party will use
the other Party’s corporate name only in such manner that the distinctiveness,
reputation, and validity of any trademarks and corporate or trade names of the
other Party shall not be impaired, in a manner consistent with best practices
used by the Party for its other collaborators, and in a manner consistent with
the other Party’s brand usage policies.

ARTICLE 9

REPRESENTATIONS, WARRANTIES, AND COVENANTS

9.1       Representations, Warranties of Each Party. Each Party represents and
warrants to the other Party as of the Effective Date that:

(a)        it has the full right, power and authority to enter into this
Agreement and to perform its obligations hereunder;

(b)       this Agreement has been duly executed by it and is legally binding
upon it, enforceable in accordance with its terms, and does not conflict with
any agreement, instrument or understanding, oral or written, to which it is a
party or by which it may be bound, nor violate any material Applicable Laws or
regulation of any court, governmental body or administrative or other agency
having jurisdiction over it; and

(c)        there are no legal claims, judgments or settlements against or owed
by it or any of its Affiliates, or pending or, to its present knowledge,
threatened, legal claims or litigation, in each case, relating to antitrust,
anti-competition, anti-bribery or corruption violations.





40

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

9.2       Representations and Warranties of Verastem. Verastem represents and
warrants to Licensee that as of the Effective Date:

(a)        subject to Section 2.4, it has the right under the Verastem IP to
grant the License to Licensee, and it has not granted any license or other right
under the Verastem IP that is inconsistent with the License;

(b)       to Verastem’s Knowledge, the Verastem Patents are (i) subsisting and
in good standing, and (ii) being diligently prosecuted in the respective patent
offices in the Territory in accordance with Applicable Laws;

(c)        to Verastem’s Knowledge, all Know-How being used by Verastem to
Develop, Manufacture and Commercialize the Licensed Compound and Single API
Product as of the Effective Date (a) constitutes Verastem Know-How and is being
licensed to Licensee hereunder or (b) is generally known to the public;

(d)       Verastem and its Affiliates are not, and have not been, debarred or
disqualified by any Regulatory Authority;

(e)        Neither it nor its Affiliates (i) Manufacture Licensed Compound or
Licensed Products in the Territory or (ii) have engaged any Third Party to
Manufacture Licensed Compound or Licensed Products on behalf of Verastem or its
Affiliates in the Territory;

(f)        it has not received any written notice from any Third Party asserting
or alleging or, to Verastem’s Knowledge, threatening that the Exploitation of
the Licensed Compound or Licensed Product prior to the Effective Date infringed
or misappropriated the intellectual property rights of such Third Party;

(g)        to Verastem’s Knowledge, there are no claims, judgments, or
settlements against, or amounts with respect thereto, owed by Verastem or any of
its Affiliates relating to the Verastem IP existing as of the Effective Date;
and no claim or litigation has been brought or, to Verastem’s Knowledge,
threatened by any Person (i) alleging that any Verastem Patents are invalid or
unenforceable, (ii) asserting the misuse or non-infringement of any of the
Verastem Patents, (iii) challenging Verastem’s Control of the Verastem Patents
or (iv) alleging misappropriation of the Verastem Know-How;

(h)       to Verastem’s Knowledge, except as set forth in the Upstream License
Agreements, the Verastem Patents are free and clear of any liens, charges,
encumbrances or, to Verastem’s Knowledge, claims of ownership by an Third Party,
other than (i) non-exclusive licenses granted by Verastem or an Upstream
Licensor to Third Parties, which grants are not in conflict with, or do not
preclude Licensee from exercising the License, or are of the nature of material
transfer agreements, clinical trial agreements and Manufacturing agreements,
which will not adversely affect Licensee’s ability to Exploit Licensed Products
in accordance with this Agreement, and (ii) the rights of the relevant Third
Party grantor and their licensees;





41

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(i)         to Verastem’s Knowledge, there are no judgments or settlements
against or owed by Verastem, and no pending or threatened (in writing), adverse
actions, suits or proceedings involving the Licensed Compound or Licensed
Product;

(j)        [* * *];

(k)       to Verastem’s Knowledge, Verastem and its Affiliates have generated,
prepared, maintained, and retained all Regulatory Documents existing as of the
Effective Date that are relevant to the Territory in material compliance with
Applicable Laws;

(l)         to Verastem’s Knowledge, no material breach of confidentiality has
been committed by any Third Party with respect to Verastem Know-How and Verastem
has used commercially reasonable measures to protect the confidentiality
thereof; and

(m)      to Verastem’s Knowledge, there are no material safety issues with
respect to the Licensed Compound or Licensed Product in the Field.

9.3       Representations and Warranties of Licensee. Licensee represents and
warrants to Verastem that as of the Effective Date:

(a)        Licensee and its Affiliates are not, and have not been, debarred or
disqualified by any Regulatory Authority;

(b)       Licensee has sufficient financial wherewithal to (i) perform all of
its obligations pursuant to this Agreement, and (ii) meet all of its obligations
that come due in the ordinary course of business;

(c)        Licensee has, or can readily obtain, sufficient technical, clinical,
and regulatory expertise to perform all of its obligations pursuant to this
Agreement, including its obligations relating to the Exploitation of Licensed
Products in the Field in the Territory; and

(d)       Licensee has, and has caused its Affiliates to have, implemented and
maintained inventor reward and remuneration policies or agreements compliant
with Applicable Law sufficient to supersede any inventor claim that such
inventor is entitled to any reward or remuneration (outside of the reward or
remuneration set in such policies or agreement) for any Inventions made solely
by Licensee.

9.4       Covenants of Both Parties.  Either Party covenants to the other Party
that:

(a)        in the course of performing its obligations and exercising its rights
under this Agreement, it shall comply with all Applicable Laws, including, as
applicable, cGMP, GCP, and GLP standards, and shall not knowingly employ or
engage any Person who has been debarred by any Regulatory Authority, or, to its
knowledge, is the subject of debarment proceedings by a Regulatory Authority;





42

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(b)       it will conduct its Clinical Trials under the Development Plan in
strict adherence with the study design set forth in the protocol for such
Clinical Trial, as may be amended from time to time, and will comply with the
statistical analysis plan implemented in connection therewith; and

(c)        it will only engage Clinical Trial sites that conduct all Clinical
Trials in compliance with Applicable Laws in the Territory, including GCP and
the ICH Guidelines as applicable.

9.5       Compliance with Anti-Corruption Laws.

(a)        Notwithstanding anything to the contrary in this Agreement, Licensee
agrees that:

(i)         it shall not, in the performance of this Agreement, perform any
actions, or permit its Affiliates, Sublicensees or Subcontractors to perform any
actions, that are prohibited by the Anti-Corruption Laws that may be applicable
to one or both Parties;

(ii)       it shall not, in the performance of this Agreement, directly or
indirectly, make any payment, or offer or transfer anything of value, or agree
or promise to make any payment or offer or transfer anything of value, to a
Governmental Authority, government official or government employee, to any
political party or any candidate for political office or to any other Third
Party with the purpose of influencing decisions related to either Party or its
business in a manner that would violate Anti-Corruption Laws;

(iii)      it will, no later than [* * *] days following the end of each
Calendar Year, verify in writing that to the best of Licensee’s knowledge, there
have been no violations of Anti-Corruption Laws by Licensee, its Affiliates,
Sublicensees, or Subcontractors or any Persons employed or engaged by any of the
foregoing in the performance of this Agreement, or shall provide details of any
exception to the foregoing; and

(iv)       it shall maintain records (financial and otherwise) and supporting
documentation related to the subject matter of this Agreement in order to
document or verify compliance with the provisions of this Section 9.5, and upon
request of Verastem, up to once per year and upon reasonable advance notice,
shall provide Verastem or its representative with access to such records for
purposes of verifying compliance with the provisions of this Section 9.5.

(b)       Licensee represents and warrants that, to its knowledge, neither
Licensee nor any of its Affiliates, or its or their respective directors,
officers, employees, distributors, agents, representatives, sales intermediaries
or other Third Parties (including any Subcontractors) acting on behalf of
Licensee or any of its Affiliates:

(i)         has taken any action in violation of any applicable Anti-Corruption
Laws; or





43

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(ii)       has corruptly offered, paid, given, promised to pay or give, or
authorized the payment or gift of anything of value, directly or indirectly, to
any Public Official (as defined in Section 9.5(d)), for the purposes of:

(1)        influencing any act or decision of any Public Official in his or her
official capacity;

(2)        inducing such Public Official to do or omit to do any act in
violation of his or her lawful duty;

(3)        securing any improper advantage; or

(4)        inducing such Public Official to use his or her influence with a
government, Governmental Authority, or commercial enterprise owned or controlled
by any government (including state-owned or controlled veterinary, laboratory or
medical facilities) in obtaining or retaining any business whatsoever.

(c)        Licensee further represents and warrants that, as of the Effective
Date, none of the officers, directors or employees of Licensee or of any of its
Affiliates or agents acting on behalf of Licensee or any of its Affiliates, in
each case that are employed or reside outside the United States, is a Public
Official.

(d)       For purposes of this Section 9.5, “Public Official” means (i) any
officer, employee or representative of any regional, federal, state, provincial,
county or municipal government or government department, agency or other
division; (ii) any officer, employee or representative of any commercial
enterprise that is owned or controlled by a government, including any
state-owned or controlled veterinary, laboratory or medical facility; (iii) any
officer, employee or representative of any public international organization,
such as the African Union, the International Monetary Fund, the United Nations
or the World Bank; and (iv) any Person acting in an official capacity for any
government or Governmental Authority, enterprise or organization identified
above.

9.6       NO OTHER WARRANTIES. EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 9, (A)
NO REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF VERASTEM OR LICENSEE; AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE EXPRESSLY EXCLUDED
(INCLUDING TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, ANY WARRANTY
THAT THE VERASTEM IP, LICENSED COMPOUND OR ANY LICENSE PRODUCT IS COMPLETE OR
CAPABLE OF ACHIEVING A SPECIFIED GOAL OR VERASTEM OBLIGATION TO BE RESPONSIBLE
FOR ANY INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS), INCLUDING ANY
CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR NON-INFRINGEMENT.





44

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

ARTICLE 10

INDEMNIFICATION

10.1     By Licensee. Licensee shall indemnify and hold harmless Verastem, its
Affiliates, and their directors, officers, employees and agents (individually
and collectively, the “Verastem Indemnitee(s)”) from and against all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs) incurred in connection with any claims, demands, actions or other
proceedings by any Third Party (individually and collectively, “Losses”) to the
extent arising from (a) the Exploitation of the Licensed Compound or Licensed
Products by or on behalf of Licensee or any of its Affiliates, Sublicensees or
Subcontractors, including product liability claims (other than product liability
claims resulting from Verastem’s breach of its obligations under the Supply
Agreement), (b) actions taken by Licensee in Licensee’s capacity as Verastem’s
regulatory agent under Section 5.1, (c) the gross negligence or willful
misconduct of Licensee or its Affiliates, Sublicensees or Subcontractors, (d)
Licensee’s breach of any of its representations or warranties made in or
pursuant to this Agreement or any Licensee covenants or obligations set forth in
or entered into pursuant to this Agreement, or (e) failure of Licensee or its
Affiliates, Sublicensees or Subcontractors to abide by any Applicable Laws, in
each case of clauses (a) through (e) above, except to the extent such Losses
arise out of a Verastem Indemnitee’s gross negligence or willful misconduct or
material failure to abide by any Applicable Laws.

10.2     By Verastem. Verastem shall indemnify and hold harmless Licensee, its
Affiliates, and their directors, officers, employees and agents (individually
and collectively, the “Licensee Indemnitee(s)”) from and against all Losses to
the extent arising from (a) the Exploitation of the Licensed Compound or
Licensed Products by or on behalf of Verastem or any of its Affiliates or
Subcontractors (other than the Manufacture or Commercialization of Licensed
Compound or Licensed Products supplied to Licensee or its designees under the
Supply Agreement), (b) the gross negligence or willful misconduct of Verastem or
its Affiliates or Subcontractors, (c) Verastem’s breach of any of its
representations or warranties made in or pursuant to this Agreement or any
Verastem covenants or obligations set forth in or entered into pursuant to this
Agreement, or (d) failure of Verastem or its Affiliates or Subcontractors to
abide by any Applicable Laws, in each case of clauses (a) through (d) above,
except to the extent such Losses arise out of any of a Licensee Indemnitee’s
gross negligence or willful misconduct or material failure to abide by any
Applicable Laws.

10.3     Indemnification Procedure. If either Party is seeking indemnification
under Sections 10.1 or 10.2 (the “Indemnified Party”), it shall inform in
writing the other Party (the “Indemnifying Party”) of the claim giving rise to
the obligation to indemnify pursuant to such Section within [* * *] Business
Days after receiving written notice of the claim (it being understood and
agreed, however, that the failure or delay by an Indemnified Party to give such
notice of a claim shall not affect the indemnification provided hereunder except
to the extent the Indemnifying Party shall have been actually and materially
prejudiced as a result of such failure or delay to give notice). The
Indemnifying Party shall have the right to assume the defense of any such claim
for which it is obligated to indemnify the Indemnified Party. The Indemnified
Party shall cooperate





45

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

with the Indemnifying Party and the Indemnifying Party’s insurer as the
Indemnifying Party may reasonably request, and at the Indemnifying Party’s cost
and expense. The Indemnified Party shall have the right to participate, at its
own expense and with counsel of its choice, in the defense of any claim that has
been assumed by the Indemnifying Party. Neither Party shall have the obligation
to indemnify the other Party in connection with any settlement made without the
Indemnifying Party’s written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. If the Parties cannot agree as to the
application of Sections 10.1 or 10.2 as to any claim, pending resolution of the
dispute pursuant to Article 13, the Parties may conduct separate defenses of
such claims, with each Party retaining the right to claim indemnification from
the other Party in accordance with Sections 10.1 or 10.2 upon resolution of the
underlying claim.

10.4     Mitigation of Loss. Each Indemnified Party shall take and shall procure
that its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any claims (or potential losses or damages) under this Article 10.
Nothing in this Agreement shall or shall be deemed to relieve any Party of any
common law or other duty to mitigate any losses incurred by it.

10.5     Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 10.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER [* * *] .

10.6     Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, with respect to its activities hereunder [* * *].
Licensee shall provide Verastem with evidence of such insurance upon request and
shall provide Verastem with written notice at least [* * *] days prior to the
cancellation, non-renewal or material changes in such insurance. Such insurance
shall not be construed to create a limit of Each Party’s liability with respect
to its indemnification obligations under this Article 10.

ARTICLE 11

INTELLECTUAL PROPERTY

11.1     Ownership.

(a)        Verastem. As between the Parties, Verastem shall retain ownership of
(i) all Verastem IP, (ii) all Inventions made solely by employees or
representatives of Verastem, and (iii) all Inventions made jointly by the
employees or representatives of both Parties. Further, Verastem shall retain
ownership of all Inventions generated in connection with any Global Clinical
Trial. For clarity, all Inventions under the foregoing subsections (ii) and
(iii) of this Section 11.1(a) are part of the Verastem IP and licensed to
Licensee in the Field in the Territory under Section 2.1.





46

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(b)       Licensee. As between the Parties, Licensee shall retain ownership of
(i) all Licensee IP, and (ii) all Inventions made solely by the employees or
representatives of Licensee. With respect to all Inventions under the foregoing
subsection (ii) of this Section 11.1(b), to the extent they solely relate to the
Licensed Compound or Licensed Products, Licensee hereby grants to Verastem a
perpetual, irrevocable, royalty-free, sublicenseable (through multiple tiers)
(A) non-exclusive license outside the Territory for any and all purposes related
to the Licensed Compound and Licensed Products (including to Exploit the
Licensed Compound and Licensed Products in the Field); provided that, with
respect to the foregoing non-exclusive license, Verastem shall have the right to
request that such license be converted to an exclusive license at any time, in
which case the Parties shall negotiate in good faith the terms and conditions of
such exclusive license (including commercially reasonable economic terms), and
(B) a non-exclusive license in the Territory for any and all purposes related to
the Licensed Compound and Licensed Products (including to the extent necessary
or useful for Verastem to perform its obligations under this Agreement);
provided that, (1) during the Term, the foregoing license under subsection (B)
of this Section 11.1(b) shall exclude the right to  Commercialize Licensed
Compound and Licensed Products in the Field inside the Territory and (2) in the
event of a termination of this Agreement pursuant to Section 12.2, the foregoing
license under subsection (B) of this Section 11.1(b) shall be deemed exclusive.

(c)        Assignment. Licensee shall and hereby does assign to Verastem all
right, title and interest in and to any Inventions developed jointly by the
Parties pursuant to Section 11.1(a)(iii) above. Licensee shall take (and cause
its Affiliates, Sublicensees, and Subcontractors, including their respective
employees, agents, and contractors to take) such further actions reasonably
requested by Verastem to evidence such assignment and to assist Verastem in
obtaining patent and other intellectual property rights protection for such
Inventions. Licensee shall obligate its Affiliates, Sublicensees and
Subcontractors to assign all such jointly-invented Inventions to Licensee (or
directly to Verastem) so that Licensee can comply with its obligations under
this Section 11.1(c), and Licensee shall promptly obtain such assignment.

11.2     Patent Prosecution.

(a)        Verastem Patents.

(i)         As between the Parties, Verastem shall have the right to control the
Patent Prosecution of all Verastem Patents (including Patent Rights within the
Inventions that are solely owned by Verastem pursuant to Section 11.1(a)) in the
Territory [* * *]. Verastem shall have the sole right to control the Patent
Prosecution of all of Verastem’s Patent Rights outside the Territory, at
Verastem’s own cost and expense.

(ii)       Verastem shall consult with Licensee and keep Licensee reasonably
informed of the Patent Prosecution of the Verastem Patents in the Territory and
shall provide Licensee with copies of all material correspondence received from
any patent authority in the Territory in connection therewith. In addition,
Verastem shall provide Licensee with drafts of all proposed material filings and
correspondence to any patent authority in the Territory in connection





47

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

with the Patent Prosecution of the Verastem Patents for Licensee’s review and
comment prior to the submission of such proposed filings and correspondence.

(iii)      [* * *]

(b)       Licensee Patents. As between the Parties, Licensee shall have the sole
right to control the Patent Prosecution of all Licensee Patents (including
Patent Rights within the Inventions that are solely owned by Licensee pursuant
to Section 11.1(b)) throughout the world, at Licensee’s own cost and expense.

(c)        Cooperation. Each Party shall provide the other Party all reasonable
assistance and cooperation in the Patent Prosecution efforts under this Section
11.2, including providing any necessary powers of attorney and executing any
other required documents or instruments for such prosecution.

11.3     Patent Enforcement.

(a)        Notice. Each Party shall notify the other within [* * *] Business
Days of becoming aware of any alleged or threatened infringement by a Third
Party of (i) any of the Verastem Patents in the Territory or (ii) any of the
Licensee Patents in the Territory, which infringement of such Licensee Patents
adversely affects or is expected to adversely affect any Licensed Product in the
Territory, and, in each case, any related declaratory judgment or equivalent
action alleging the invalidity, unenforceability or non-infringement of any
Verastem Patents and Licensee Patents (collectively “Product Infringement”). For
clarity, Product Infringement excludes any adversarial Patent Prosecution
proceedings.

(b)       Enforcement Right.

(i)         Verastem shall have the first right, in its sole discretion, to
bring and control any legal action to enforce Verastem Patents against any
Product Infringement in the Territory at its own expense as it determines
appropriate, provided that Verastem notifies Licensee of any such legal action
reasonably in advance, and reasonably considers Licensee’s comments with respect
thereto. In the event Verastem is unable or unwilling to bring or control such
legal action against such Product Infringement in the Territory within [* * *]
months after the date of notice of such Product Infringement, Licensee, subject
to any applicable restrictions under the Upstream License Agreements, shall have
the right, but not the obligation to, take any legal action, at Licensee’s own
cost and expense, as Licensee deems appropriate to prevent or enjoin such
Product Infringement in the Territory.

(ii)       Licensee shall have the first right to bring and control any legal
action to enforce Licensee Patents against any Product Infringement in the
Territory at its own expense as it reasonably determines appropriate, and in the
event Licensee is unable or unwilling to bring or control the legal action
against such Product Infringement in the Territory within [* * *] months after
the date of notice of such Product Infringement, Verastem may, but not be





48

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

obligated to, take any legal action, at Verastem’s own expense, as Verastem
deems appropriate to prevent or enjoin such Product Infringement in the
Territory.

(c)        Cooperation. At the request of the Party bringing an action related
to Product Infringement, the other Party shall provide reasonable assistance in
connection therewith, including by executing reasonably appropriate documents,
cooperating in discovery and joining as a party to the action if required by
Applicable Law to pursue such action, at each such Party’s sole cost and
expense.

(d)       Recoveries. Any recoveries resulting from enforcement action relating
to a claim of Product Infringement in the Territory shall be first applied
against payment of each Party’s costs and expenses in connection therewith. [* *
*].

11.4     Infringement of Third Party Rights.

(a)        Notice. If any Licensed Compound or Licensed Product used or sold by
Licensee, its Affiliates or Sublicensees in the Territory becomes the subject of
a Third Party’s claim or assertion of infringement of a Patent Right or other
rights in the Territory that are owned or Controlled by such Third Party, then
the Party becoming aware of such claim or assertion shall promptly notify the
other Party within [* * *] days after receipt of such claim or assertion and
such notice shall include a copy of any summons or complaint (or the equivalent
thereof) received regarding the foregoing. Thereafter, the Parties shall
promptly meet to consider the claim or assertion and the appropriate course of
action and may, if appropriate, agree on and enter into a “common interest
agreement” wherein the Parties agree to their shared, mutual interest in the
outcome of such potential dispute. The Parties shall assert and not waive the
joint defense privilege with respect to any communications between the Parties
in connection with the defense of such claim or assertion.

(b)       Defense. Licensee shall be solely responsible for the defense of any
such infringement claims brought against Licensee, at Licensee’s cost and
expense, using counsel mutually agreed upon by the Parties; provided that
Licensee shall not agree to any settlement, consent to judgment or other
voluntary final disposition in connection with such defense action without
Verastem’s consent (such consent not to be unreasonably withheld, conditioned or
delayed) if such settlement, consent to judgment or other voluntary final
disposition would (1) result in the admission of any liability or fault on
behalf of Verastem, (2) result in or impose any payment obligations upon
Verastem, or (3) subject Verastem to an injunction or otherwise limit Verastem’s
ability to take any actions or refrain from taking any actions under this
Agreement or with respect to any Licensed Compound or Licensed Product. Licensee
shall keep Verastem informed on the status of such defense action, and Verastem
shall, at its own expense, (i) provide reasonable support to Licensee upon
Licensee’s reasonable request; and (ii) have the right, but not the obligation,
to participate or be separately represented in such defense action at its sole
option using counsel of its choosing.





49

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

11.5     Patents Licensed From Third Parties. Notwithstanding any provision of
this Agreement to the contrary, each Party’s rights under this Article 11 with
respect to the prosecution and enforcement of any Verastem Patent that is
licensed from an Upstream Licensor to Verastem shall be subject to the
prosecution and enforcement rights of such Upstream Licensor under the
corresponding Upstream License Agreement.

11.6     Product Trademarks.

(a)        Ownership of the Licensed Trademarks. Licensee acknowledges that, as
between the Parties, Verastem is the sole and exclusive owner of all rights,
title, and interests in and to the Licensed Trademarks, including all goodwill
associated therewith, throughout the world. Licensee shall not, and shall cause
its Affiliates and Sublicensees not to, register or seek to register any
trademark that is substantially the same as or deceptively or confusingly
similar to any Licensed Trademark.

(b)       Product Marks. Subject to Section 11.6(a), Licensee shall have the
right to brand Licensed Products in the Territory using trademarks, logos, and
trade names it determines appropriate for such Licensed Products, including the
Licensed Trademarks (the “Product Marks”); provided,  however, that Licensee
shall (i) provide Verastem with a reasonable opportunity to review and approve
each proposed Product Mark and use thereof, and (ii) not use any trademark
(other than Licensed Trademarks) Controlled by Verastem or its Affiliates
(including Verastem’s corporate name) without Verastem’s prior written consent.
Subject to Section 11.6(a), Licensee shall own all rights in the Product Marks
(other than the Licensed Trademarks) in the Territory and shall register and
maintain such Product Marks in the Territory that it determines reasonably
necessary, at Licensee’s cost and expense.

(c)        Trademark License. Subject to the terms and conditions of this
Agreement, including Section 11.6(a),  Section 11.6(b) and Section 11.6(d),
Verastem hereby grants to Licensee an exclusive right and license to use the
Licensed Trademarks in the Territory solely during the Term and solely for the
purpose of Commercializing Licensed Products in the Territory hereunder.

(d)       Trademark Usage Guidelines and Requirements for the Licensed
Trademark.

(i)         Licensee shall, and shall cause its Affiliates, Sublicensees and
Subcontractors to comply with all quality standards, quality control
requirements, and style or usage guidelines (collectively, the “Usage
Guidelines”) provided by Verastem to Licensee with respect to use of the
Licensed Trademarks stipulated in this Section 11.6(d)(i). Licensee acknowledges
and agrees that no ownership rights are vested or created by the trademark
license granted pursuant to Section 2.1, and that all goodwill developed by
virtue of the use of the Licensed Trademarks in accordance with this Section
11.6(d)(i) inures to the benefit of Verastem. Upon Verastem’s request, Licensee
shall submit to Verastem representative samples of materials bearing the
Licensed Trademarks for Verastem’s review. Licensee shall not change, modify,
alter, create,





50

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

combine with other trademarks or use the Licensed Trademarks in any manner that
would reasonably be expected to result in, or does result in (i) a material
adverse impact on such Licensed Trademarks or the goodwill associated therewith
in any country, or (ii) a material negative reputational impact on Verastem’s or
any of its Affiliates’ business in any country, or (iii) the creation of
material adverse publicity in any country for Verastem or any of its Affiliates.
Licensee shall, and shall cause its Affiliates, Sublicensees and Subcontractors
to, use the Licensed Trademarks in accordance with (A) sound trademark usage
principles, (B) all Applicable Laws, and (C) all Usage Guidelines. Upon receipt
by Licensee of any notice from Verastem that Licensee or its Affiliates,
Sublicensees or Subcontractors have failed to comply with any of the terms or
conditions of this Section 11.6, Licensee shall, and shall cause its Affiliates,
Sublicensees and Subcontractors to, immediately remedy such failure.

(ii)       Licensee shall execute any documents required in the reasonable
opinion of Verastem to be entered as a “registered user” or recorded licensee of
Verastem’s Licensed Trademarks or to be removed as registered user or licensee
thereof.

(iii)      Licensee agrees to indemnify and to hold Verastem harmless in the
event that Verastem incurs liability as a result of Licensee’s use of the
Licensed Trademarks in the Territory, unless such liability is due to the fault
of Verastem.

11.7     Patent Marking. Licensee shall mark all Licensed Products in accordance
with the applicable patent marking laws, and shall require all of its Affiliates
and Sublicensees to do the same. To the extent permitted by Applicable Laws and
deemed to be standard in the pharmaceutical industry in the Territory, Licensee
shall indicate on the product packaging, advertisement and promotional materials
that such Licensed Product is in-licensed from Verastem.

ARTICLE 12

TERMS AND TERMINATION

12.1     Term. This Agreement shall be effective as of the Effective Date, and
shall continue on a Licensed Product-by-Licensed Product and Region-by-Region
basis until the expiration of the last-to-expire Royalty Term in a Region,
unless terminated earlier in accordance with this Article 12 (the “Term”).

12.2     Termination

(a)        Termination by Licensee for Convenience. At any time, Licensee may
terminate this Agreement by providing written notice of termination to Verastem,
which notice includes an effective date of termination at least one hundred and
eighty (180) days after the date of the notice.





51

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(b)       Termination for Material Breach.

(i)         If either Party believes in good faith that the other is in material
breach of its obligations hereunder, then the non-breaching Party may deliver
written notice of such breach to the other Party, and the allegedly breaching
Party shall have [* * *] Business Days from receipt of such notice to dispute
the validity of such breach. For all breaches of this Agreement, the allegedly
breaching Party shall have sixty (60) days [* * *] from the receipt of the
initial notice to cure such breach. If the Party receiving notice of breach
fails to cure the breach within such sixty (60) [* * *] day period, then the
non-breaching Party may terminate this Agreement in its entirety effective on
written notice of termination to the other Party. Notwithstanding the foregoing,
(a) if such material breach (other than a payment breach), by its nature, is
curable, but is not reasonably curable within the sixty (60) day, then such
period shall be extended if the breaching Party provides a written plan for
curing such breach to the non-breaching Party and uses Commercially Reasonable
Efforts to cure such breach in accordance with such written plan; provided,
 that no such extension shall exceed [* * *] days without the consent of the
non-breaching Party.

(ii)       Without limiting the provisions of Section 12.2(b)(i) and subject to
the provisions of this Section 12.2(b)(ii), Verastem may immediately, and in any
event within twenty-four (24) hours, terminate this Agreement in its entirety if
Licensee breaches Section 2.9,  Section 9.3,  Section 9.4 or Section 9.5 hereof.
Further, without limiting the provisions of Section 12.2(b)(i) and subject to
the provisions of this Section 12.2(b)(ii), Verastem shall have the right to
terminate this Agreement in its entirety if Licensee is in material breach of
its obligations under Section 4.1, Section 5.1(a), or Section 6.2;  provided,
 however, this Agreement shall not so terminate unless (i) Verastem provides
Licensee with written notice of Verastem’s intent to terminate, stating the
reasons and justification for such termination and recommending steps which
Verastem believes Licensee should take to cure such alleged breach, and (ii)
Licensee, or its Affiliates or Sublicensee, has not (A) during the [* * *] day
period immediately following such notice, provided Verastem with a plan for
curing such breach and (B) during the sixty (60) day period immediately
following such notice carried out such plan and cured such breach.

(c)        Termination for Patent Challenge. [* * *] Verastem may immediately
terminate this Agreement in its entirety if Licensee or its Affiliates or
Sublicensees, individually or in association with any other Person, commences a
legal action challenging the validity, enforceability or scope of any Verastem
Patent that is or was included in the License at any time during the Term
anywhere in the world.

(d)       Termination for Insolvency. Each Party shall have the right to
terminate this Agreement upon delivery of written notice to the other Party in
the event that (i) such other Party files in any court or agency pursuant to any
statute or regulation of any jurisdiction a petition in bankruptcy or insolvency
or for reorganization or similar arrangement for the benefit of creditors or for
the appointment of a receiver or trustee of such other Party or its assets,
(ii) such other Party is served with an involuntary petition against it in any
insolvency proceeding and such involuntary





52

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

petition has not been stayed or dismissed within [* * *] days of its filing, or
(iii) such other Party makes an assignment of substantially all of its assets
for the benefit of its creditors.

(e)        Full Force and Effect During Notice Period. This Agreement shall
remain in full force and effect until the expiration of the applicable
termination notice period. For clarity, if any milestone event is achieved
during the termination notice period, then the corresponding milestone payment
is accrued and Licensee shall remain responsible for the payment of such
milestone payment even if the due date of such milestone payment may come after
the effective date of the termination.

12.3     Effect of Termination. Upon the termination of this Agreement, the
following provisions shall apply (except with respect to  a termination by
Licensee pursuant to Section 12.2(d), in which case only Section 12.3(a) below
shall apply):

(a)        License. The License and all other rights granted by Verastem to
Licensee under this Agreement shall terminate and all sublicenses granted by
Licensee shall also terminate except as otherwise expressly set forth herein;
provided that, in the event of a termination by Licensee pursuant to Section
12.2(d), the License, and Licensee’s obligation to pay Verastem all amounts
payable thereunder shall survive subject to the provisions of Section 12.4.

(b)       Regulatory Approval. If at the time of expiration or termination of
this Agreement, Licensee holds or has rights in or to any Regulatory Approvals
for the Licensed Products in the Territory, Licensee shall assign to Verastem or
a Third Party designated by Verastem all Regulatory Approvals for the Licensed
Products in the Territory, at Licensee’s cost and expense. If at the time of
expiration or termination of this Agreement Verastem holds the Regulatory
Approvals for Licensed Products in the Territory, Licensee shall assist Verastem
in designating a replacement agent of record for Verastem in the Territory,
including by filing and executing all necessary documents to give effect
thereto. In addition, upon Verastem’s written request, Licensee shall, at its
cost and expense, provide to Verastem copies of all tangible Development Data
and Regulatory Documents Controlled by Licensee. The Parties shall discuss and
establish appropriate arrangements with respect to safety data exchange,
provided that Verastem will assume all safety and safety database activities no
later than [* * *] months after the termination hereof.

(c)        Product Marks. Except with respect to the Licensed Trademarks, which,
for the avoidance of doubt, shall remain solely owned by Verastem during and
following the Term, Licensee shall transfer and assign, and shall ensure that
its Affiliates and Sublicensees transfer and assign, to Verastem, at no cost to
Verastem, all Product Marks relating to any Licensed Product and any
applications therefor (excluding any such marks that include, in whole or part,
any corporate name or logos of Licensee or its Affiliates or Sublicensees).
Verastem and its Affiliates and licensees shall have the right to use other
identifiers specific to any Licensed Product (e.g., Licensee compound
identifiers). Licensee shall also transfer to Verastem any in-process
applications for trademarks for any Licensed Product.





53

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

(d)       Inventory. At Verastem’s election and request, Licensee shall transfer
to Verastem or a Third Party designated by Verastem some or all inventory of the
Licensed Compound and the Licensed Products [* * *] then in the possession or
control of Licensee, its Affiliates or Sublicensees, and copies of all
Development Data and Regulatory Documents related to such inventory; provided
that Verastem shall [* * *].

(e)        Wind Down and Transition. Licensee shall be responsible, at its own
cost and expense, for the wind-down of Licensee’s, its Affiliates’ and its
Sublicensees’ Development and Commercialization activities for the Licensed
Compound and Licensed Products. Licensee shall, and shall cause its Affiliates
and Sublicensees to, reasonably cooperate with Verastem to facilitate orderly
and prompt transition of the Development and Commercialization of the Licensed
Compound and Licensed Products to Verastem or its designee, including (i)
assigning or amending as appropriate, upon request of Verastem, any agreements
or arrangements with Third Party vendors (including distributors) to Develop,
promote, distribute, sell or otherwise Commercialize the Licensed Compound or
Licensed Products or, to the extent any such Third Party agreement or
arrangement is not assignable to Verastem, reasonably cooperating with Verastem
to arrange to continue to provide such services for a reasonable time after
termination; and (ii) to the extent that Licensee or its Affiliate is performing
any activities described above in (i), reasonably cooperating with Verastem to
transfer such activities to Verastem or its designee and continuing to perform
such activities on Verastem’s behalf for a reasonable time after termination
until such transfer is completed. Further, Licensee shall not take any action
(including through the use of pricing strategies) that could reasonably be
expected to interfere with Verastem’s ability to continue to Exploit the product
in the Territory during such period of transition contemplated by this Section
12.3(e).

(f)        Ongoing Clinical Trial. If, at the time of such termination, Licensee
or its Affiliates are conducting any Clinical Trials, then, on a Clinical
Trial-by-Clinical Trial basis, and in Verastem’s sole discretion:

(i)         If Verastem elects to have such Clinical Trial transferred to
Verastem, then Licensee shall fully cooperate, and shall ensure that its
Affiliates fully cooperate, with Verastem to transfer the conduct of such
Clinical Trial to Verastem or its designees [* * *] after the termination
effective date, and Verastem shall assume responsibility for the conduct of such
transferred Clinical Trial after the effective date of such transfer, provided
that Licensee shall bear the cost and expense of such Clinical Trial until the
effective date of such transfer; or

(ii)       If Verastem elects not to have such Clinical Trial transferred to
Verastem, then Licensee shall, at its sole cost and expense, orderly wind-down
the conduct of any such Clinical Trial that is not assumed by Verastem under
clause (i) above.

(g)        Return of Confidential Information. At Verastem’s election, Licensee
shall return (at Verastem’s expense) or destroy all tangible materials
comprising, bearing or containing any Confidential Information of Verastem that
are in Licensee’s or its Affiliates’ or Sublicensees’ possession or control and
provide written certification of such destruction; provided





54

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

that, Licensee may retain one (1) copy of such Confidential Information for its
legal archives, and provided further, that Licensee shall not be required to
destroy electronic files containing such Confidential Information that are made
in the ordinary course of its business information back-up procedures pursuant
to its electronic record retention and destruction practices that apply to its
own general electronic files and information. Any Confidential Information
retained by Licensee pursuant to this Section 12.3(g) shall remain subject to
Licensee’s confidentiality obligations in accordance with Article 8.

12.4     Bankruptcy Code § 365(n) Election. All rights and licenses now or
hereafter granted by Verastem to Licensee under or pursuant to this Agreement,
are rights to “intellectual property” (as defined in Section 101(35A) of Title
11 of the United States Code, as amended (such Title 11, the “Bankruptcy
Code”)). Licensee will retain and may fully exercise all of its rights under the
United States Bankruptcy Code. In the event of the commencement of a bankruptcy
or insolvency proceeding (including similar proceedings) by or against Verastem
under the Bankruptcy Code, Licensee will be entitled to a complete duplicate of
(or complete access to, as appropriate) any intellectual property licensed to it
under this Agreement (including rights of reference with respect to Regulatory
Approvals), if not already in its possession, unless Verastem continues to
perform all of its obligations under this Agreement.

12.5     Accrued Rights. Expiration or termination of this Agreement for any
reason shall be without prejudice to any right which shall have accrued to the
benefit of either Party prior to such termination, including damages arising
from any breach under this Agreement. Expiration or termination of this
Agreement shall not relieve either Party from any obligation which is expressly
indicated to survive such expiration or termination.

12.6     Survival. The provisions of Article 1,  Article 7 (except with respect
to Section 7.6, and solely with respect to any amounts that have accrued prior
to the effective date of expiration or termination of this Agreement), Article
8,  Article 13 (with respect to any disputes arising during the Term), Article
10 (solely with respect to indemnifiable events that occur prior to the
effective date of expiration or termination of this Agreement), and Article 14
(as applicable), and Sections 2.6,  2.7,  2.8,  2.9 (solely with respect to
amounts that accrue prior to the effective date of expiration or termination of
this Agreement), 4.4 (as required by Licensee’s standard practices and in
accordance with Applicable Laws), 5.3(a) (solely with respect to rights of
reference granted by Licensee to Verastem), 5.4,  9.6,  11.1,  11.2(b),
 11.6(a),  12.3,  12.4,  12.5,  12.6, and 12.7, shall survive the expiration or
termination of this Agreement.

12.7     Termination Not Sole Remedy. Termination shall not be the sole remedy
under this Agreement and, whether or not termination is effected and
notwithstanding anything contained in this Agreement to the contrary, all other
remedies shall remain available except as otherwise expressly agreed herein.

 





55

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

ARTICLE 13

DISPUTE RESOLUTION

13.1     General. The Parties recognize that a dispute may arise relating to
this Agreement (a “Dispute”). Any Dispute, including Disputes that may involve
the Affiliates of any Party, shall be resolved in accordance with this Article
13.

13.2     Negotiation; Escalation. The Parties shall negotiate in good faith and
use Commercially Reasonable Efforts to settle any Dispute under this Agreement.
Any Dispute as to the breach, enforcement, interpretation or validity of this
Agreement shall be referred to the Executive Officers for attempted resolution.
In the event the Executive Officers are unable to resolve such Dispute within [*
* *] days of such Dispute being referred to them, then, upon the written request
of either Party to the other Party, the Dispute shall be subject to arbitration
in accordance with Section 13.3.

13.3     Arbitration.

(a)        In the event of a Dispute that cannot be resolved between the Parties
or the Executive Officers as set forth in Section 13.2, either Party shall be
free to institute binding arbitration with respect to such dispute in accordance
with this Section 13.3 upon written notice to the other Party (an “Arbitration
Notice”) and seek any and all remedies available under Applicable Law. Subject
to the provisions of Section 13.3(h), any Dispute to be resolved under this
Section 13.3 shall be settled by binding arbitration administered by JAMS (or
any successor Entity thereto) and in accordance with the Comprehensive
Arbitration Rules and Procedures then in effect and the Expedited Procedures
contained therein, as modified in this Section 13.3 (the “Rules”), except to the
extent such rules are inconsistent with this Section 13.3, in which case this
Section 13.3 shall control. The proceedings and decisions of the arbitrators
shall be confidential, final and binding on the Parties, and judgment upon the
award of such arbitrators may be entered in any court having jurisdiction
thereof.

(b)       Upon receipt of an Arbitration Notice by a Party, the applicable
dispute shall be resolved by final and binding arbitration before a panel of
three (3) arbitrators (the “Arbitrators”), with each arbitrator having not less
than fifteen (15) years of experience in the biotechnology or pharmaceutical
industry and subject matter expertise with respect to the matter subject to
arbitration. Any Arbitrator chosen hereunder shall have educational training and
industry experience sufficient to demonstrate a reasonable level of scientific,
financial, medical and industry knowledge relevant to the particular dispute.
Each Party shall promptly select one (1) Arbitrator each, which selections shall
in no event be made later than [* * *] days after receipt of the Arbitration
Notice. The third Arbitrator shall be chosen promptly by mutual agreement of the
Arbitrators chosen by the Parties, but in no event later than [* * *] days after
the date that the last of such Arbitrators was appointed.

(c)        The Arbitrators’ decision and award shall be made within [* * *] days
of the filing of the arbitration demand, and the Arbitrators shall agree to
comply with this schedule





56

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

before accepting appointment. However, this time limit may be extended by
agreement of the Parties or by the Arbitrators. The Arbitrators shall be
authorized to award compensatory damages, but shall not be authorized to reform,
modify or materially change this Agreement. The Arbitrators shall, within [* *
*] days after the conclusion of the hearing, issue a written award and statement
of decision describing the material facts and the grounds for the conclusions on
which the award is based, including the calculation of any damages awarded. The
decision of the Arbitrators shall be final, conclusive and binding on the
Parties and enforceable by any court of competent jurisdiction.

(d)       Each Party shall bear its own costs and expenses (including legal fees
and expenses) relating to the arbitration proceeding, except that the fees of
the Arbitrators and other related costs of the arbitration shall be shared
equally by the Parties, unless the Arbitrators determine that a Party has
incurred unreasonable expenses due to vexatious or bad faith positions taken by
the other Party, in which event the Arbitrators may make an award of all or any
portion of such expenses (including legal fees and expenses) so incurred.

(e)        The Arbitrators shall be required to render the decision in writing
and to comply with, and the award shall be limited by, any express provisions of
this Agreement relating to damages or the limitation thereof. No Arbitrator
shall have the power to award punitive damages under this Agreement regardless
of whether any such damages are contained in a proposal, and such award is
expressly prohibited.

(f)        Unless the Parties otherwise agree in writing, during the period of
time that any arbitration proceeding is pending under this Agreement, the
Parties shall continue to comply with all those terms and provisions of this
Agreement that are not the subject of the pending arbitration proceeding.

(g)        All arbitration proceedings and decisions of the Arbitrators under
this Section 13.3 shall be deemed Confidential Information of both Parties under
Article 8. The arbitration proceedings shall take place in [* * *]. The language
of the arbitration proceeding shall be in English.

(h)       Notwithstanding the foregoing, any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement of any Patent
Rights or trademark rights shall be submitted to a court of competent
jurisdiction in the country in which such Patent Rights or trademark rights were
granted or arose. Nothing in this Section 13.3 will preclude either Party from
seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding.





57

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

ARTICLE 14

MISCELLANEOUS

14.1     Force Majeure. Neither Party shall be held liable to the other Party
nor be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, including embargoes, war, acts of war (whether
war be declared or not), acts of terrorism, insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances (except for a strike,
lockout or labor disturbance with respect to the non-performing Party’s
respective employees or agents), fire, floods, earthquakes or other acts of God,
or any generally applicable action or inaction by any Governmental Authority
(but excluding any government action or inaction that is specific to such Party,
its Affiliates or sublicensees, such as revocation or non-renewal of such
Party’s license to conduct business), or omissions or delays in acting by the
other Party. The affected Party shall notify the other Party in writing of such
force majeure circumstances as soon as reasonably practical, and shall promptly
undertake and continue diligently all reasonable efforts necessary to cure such
force majeure circumstances or to perform its obligations despite the ongoing
circumstances.

14.2     Assignment. This Agreement may not be assigned or otherwise
transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party without the consent of the other Party; except that
either Party may, without such consent, assign this Agreement, in whole or in
part: (a) to any of its respective Affiliates, provided, that the assigning
Party shall remain jointly and severally liable with such Affiliate in respect
of all obligations so assigned; or (b) to any successor in interest by way of
merger, acquisition or sale of all or substantially all of its assets to which
this Agreement relates, provided, that such successor agrees in writing to be
bound by the terms of this Agreement as if it were the assigning party. Any
attempted assignment not in accordance with this Section 14.1 shall be null and
void and of no legal effect. Any permitted assignee shall assume all assigned
obligations of its assignor under this Agreement. The terms and conditions of
this Agreement shall be binding upon, and shall inure to the benefit of, the
Parties and their respected successors and permitted assigns.

14.3     Severability. If any one (1) or more of the provisions contained in
this Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) that, insofar as practical, implement the purposes of
this Agreement.

14.4     Notices. All notices that are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile or
electronic mail (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally-recognized overnight
courier or sent by registered or certified mail, postage prepaid, return receipt
requested, addressed as follows:





58

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

If to Verastem:

Verastem, Inc.
117 Kendrick Street, #500,

Needham, MA 02494
USA
Attn:    President and CEO

 

with a copy to:

Verastem, Inc.
117 Kendrick Street, #500,

Needham, MA 02494
USA
Attn:    COO

 

If to Licensee:

CSPC Pharmaceutical Group Limited
302 Carnegie Center Blvd, Suite 100
Princeton, NJ 08540
Attn:    President, International Division

 

with a copy to:

CSPC Pharmaceutical Group Limited
226 Huanghe Avenue,

Shijiazhuang, Hebei, The People’s Republic of China
Attn:    Executive assistant, Chairman’s Office

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by electronic mail or facsimile on a Business Day (or if delivered or
sent on a non-Business Day, then on the next Business Day); (b) on the Business
Day after dispatch if sent by nationally-recognized overnight courier; or (c) on
the fifth Business Day following the date of mailing if sent by mail.

14.5     Governing Law. This Agreement, and all claims or causes of action
(whether in contract, tort or statute) that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement or the breach thereof (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement or as an inducement to enter into this
Agreement), shall be governed by, and enforced in accordance with, the internal
laws of the State of New York, including its statutes of limitations.





59

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

14.6     Entire Agreement; Amendments. This Agreement, together with the
Exhibits hereto, contains the entire understanding of the Parties with respect
to the collaboration and the licenses granted hereunder. Any other express or
implied agreements and understandings, negotiations, writings and commitments,
either oral or written, in respect to the collaboration and the licenses granted
hereunder are superseded by the terms of this Agreement. The Exhibits to this
Agreement are incorporated herein by reference and shall be deemed a part of
this Agreement. This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by authorized representative(s) of both
Parties. The Parties agree that, effective as of the Effective Date, that the
Existing Confidentiality Agreement shall be superseded by this Agreement, and
that disclosures made prior to the Effective Date pursuant to the
Confidentiality Agreement shall be subject to the confidentiality and non-use
provisions of this Agreement. The foregoing shall not be interpreted as a waiver
of any remedies available to either Party or its Affiliates as a result of any
breach, prior to the Effective Date, by the other Party or its Affiliates of
such Party’s or its Affiliate’s obligations pursuant to the Confidentiality
Agreement.

14.7     Headings. The captions to the several Articles, Sections and
subsections hereof are not a part of this Agreement, but are merely for
convenience to assist in locating and reading the several Articles and Sections
of this Agreement.

14.8     Independent Contractors. It is expressly agreed that Verastem and
Licensee shall be independent contractors and that the relationship between the
two (2) Parties shall not constitute a partnership, joint venture or agency.
Neither Verastem nor Licensee shall have the authority to make any statements,
representations or commitments of any kind, or to take any action that is
binding on the other Party without the prior written consent of the other Party.

14.9     Waiver. Any waiver of any provision of this Agreement shall be
effective only if in writing and signed by Verastem and Licensee. No express or
implied waiver by a Party of any default under this Agreement will be a waiver
of a future or subsequent default. The failure or delay of any Party in
exercising any rights under this Agreement will not constitute a waiver of any
such right, and any single or partial exercise of any particular right by any
Party will not exhaust the same or constitute a waiver of any other right
provided in this Agreement.

14.10   Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

14.11   Cumulative Remedies. No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under Applicable
Laws.

14.12   Business Day Requirements. In the event that any notice or other action
or omission is required to be taken by a Party under this Agreement on a day
that is not a Business





60

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

Day then such notice or other action or omission shall be deemed to be required
to be taken on the next occurring Business Day.

14.13   Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.14   Construction. Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to
either or both genders, and the use of the singular shall be deemed to include
the plural (and vice versa), (b) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (c) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (d) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (e) any reference herein to any Person shall
be construed to include the Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Sections, Schedules, or Exhibits
shall be construed to refer to Sections, Schedules or Exhibits of this
Agreement, and references to this Agreement include all Schedules and Exhibits
hereto, (h) the word “notice” means notice in writing (whether or not
specifically stated) and shall include notices, consents, approvals and other
written communications contemplated under this Agreement, (i) provisions that
require that a Party, the Parties or any committee hereunder “agree”, “consent”
or “approve” or the like shall require that such agreement, consent or approval
be specific and in writing, whether by written agreement, letter, approved
minutes or otherwise (but excluding e-mail and instant messaging),
(j) references to any specific law, rule or regulation, or Section, section or
other division thereof, shall be deemed to include the then-current amendments
thereto or any replacement or successor law, rule or regulation thereof, and
(k) the term “or” shall be interpreted in the inclusive sense commonly
associated with the term “and/or.”

14.15   Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each Party shall be
entitled to rely on the delivery of executed facsimile copies of counterpart
execution pages of this Agreement and such facsimile copies shall be legally
effective to create a valid and binding agreement among the Parties.

14.16   Language. This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.





61

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

 

{Signature Page Follows}

 





62

--------------------------------------------------------------------------------

 

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”).  REDACTED
MATERIAL IS MARKED

WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SEC.

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this License
and Collaboration Agreement to be executed by their duly authorized
representatives as of the Effective Date.

VERASTEM, INC.

 

CSPC PHARMACEUTICAL GROUP LIMITED

 

 

 

By:

/s/ Robert Forrester

 

By:

/s/ Dongchen Cai

 

 

 

 

 

Name:

Robert Forrester

 

Name:

Dongchen Cai

 

 

 

 

 

Title:

President and CEO

 

Title:

Chairman

 

 

 



63

--------------------------------------------------------------------------------

 

 

List of Exhibits

 

Exhibit A:

Verastem Patents

Exhibit B:

Structure of Licensed Compound

Exhibit C:

Joint Press Release

Exhibit D:

Licensed Trademarks

 





 

--------------------------------------------------------------------------------

 

 

Exhibit A

Verastem Patents

 

Attorney Docket

Country

App. No.

Filing Date

Patent No.

Issue Date

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 

[* * *]

[* * *]

[* * *]

[* * *]

 

 

[* * *]

[* * *]

[* * *]

[* * *]

 

 

[* * *]

[* * *]

[* * *]

[* * *]

 

 

[* * *]

[* * *]

[* * *]

[* * *]

 

 

[* * *]

[* * *]

[* * *]

[* * *]

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Exhibit B

Structure of Licensed Compound

 

[* * *]

 





 

--------------------------------------------------------------------------------

 

 

Exhibit C

Joint Press Release

 





 

--------------------------------------------------------------------------------

 

 

Exhibit D

Licensed Trademarks

 

 

Mark

Country

Status

App. No.

App. Date

Reg. No.

Reg. Date

Renewal Date

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

[* * *]

 

 

 

 

--------------------------------------------------------------------------------